 
Exhibit 10.8


ASSET PURCHASE AGREEMENT


by and among


Fuel Tech, Inc.,


Advanced Combustion Technology, Inc.


and


Peter D. Marx, Robert W. Pickering and Charles E. Trippel
 

--------------------------------------------------------------------------------

 
 December 5, 2008

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1
       
Section 1.1
Definitions
1
Section 1.2
Additional Defined Terms
6
Section 1.3
Construction
8
       
ARTICLE 2
THE TRANSACTION
8
       
Section 2.1
Purchase and Sale of Purchased Assets
8
Section 2.2
Excluded Assets
9
Section 2.3
Assumed Liabilities
10
Section 2.4
Excluded Liabilities
11
Section 2.5
Consideration
12
Section 2.6
Pre-Closing Adjustment
12
Section 2.7
Post-Closing Adjustment
13
Section 2.8
Earn-out Provisions
14
Section 2.9
Accounting Disputes
17
Section 2.10
Allocation of Purchase Price and Assumed Liabilities
17
Section 2.11
Closing
17
Section 2.12
Closing Deliveries
18
Section 2.13
Consents
19
       
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SHAREHOLDERS
20
       
Section 3.1
Organization and Good Standing
20
Section 3.2
Authority and Enforceability
21
Section 3.3
No Conflict
21
Section 3.4
Capitalization and Ownership
22
Section 3.5
Financial Statements
22
Section 3.6
Books and Records
23
Section 3.7
Accounts Receivable
23
Section 3.8
Inventories
23
Section 3.9
No Undisclosed Liabilities
23
Section 3.10
Absence of Certain Changes and Events
24
Section 3.11
Assets
25
Section 3.12
Leased Real Property
26
Section 3.13
Intellectual Property
26
Section 3.14
Contracts
28
Section 3.15
Tax Matters
30
Section 3.16
Employee Benefit Matters
32
Section 3.17
Employment and Labor Matters
33
Section 3.18
Environmental, Health and Safety Matters
34
Section 3.19
Compliance with Laws, Judgments and Governmental Authorizations
34


 
-i-

--------------------------------------------------------------------------------

 


Section 3.20
Legal Proceedings
35
Section 3.21
Customers and Suppliers
36
Section 3.22
Product Warranty
36
Section 3.23
Product Liability
37
Section 3.24
Insurance
37
Section 3.25
Foreign Corrupt Political Practices Act; Export Control
37
Section 3.26
Related Party Transactions
38
Section 3.27
No Guarantees
38
Section 3.28
Brokers or Finders
38
Section 3.29
Solvency
38
Section 3.30
Disclosure
38
     
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
39
     
Section 4.1
Organization and Good Standing
39
Section 4.2
Authority and Enforceability
39
Section 4.3
No Conflict
39
Section 4.4
Legal Proceedings
40
Section 4.5
Brokers or Finders
40
     
ARTICLE 5
PRE-CLOSING COVENANTS
40
     
Section 5.1
Access and Investigation
40
Section 5.2
Operation of the Business of the Seller
41
Section 5.3
Consents and Filings; Reasonable Efforts
42
Section 5.4
Seller Notification
42
Section 5.5
No Negotiation
43
Section 5.6
Purchaser Notification
43
       
ARTICLE 6
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE
43
     
Section 6.1
Conditions to the Obligation of the Purchaser
43
Section 6.2
Conditions to the Obligation of the Seller
45
     
ARTICLE 7
TERMINATION
45
     
Section 7.1
Termination Events
45
Section 7.2
Effect of Termination
46
     
ARTICLE 8
ADDITIONAL COVENANTS
47
     
Section 8.1
Tax Matters
47
Section 8.2
Gross Up
47
Section 8.3
Tail Insurance
47
Section 8.4
Confidentiality
48
Section 8.5
Public Announcements
48
Section 8.6
Assistance in Proceedings
49
Section 8.7
Privileges
49
Section 8.8
Confidential Information, Noncompetition, Nonsolicitation and Nondisparagement
49


 
-ii-

--------------------------------------------------------------------------------

 


Section 8.9
Use of Name
52
Section 8.10
Refunds and Remittances
52
Section 8.11
Access to Records
52
Section 8.12
Further Assurances
53
Section 8.13
Employees and Employee Benefits
53
       
ARTICLE 9
INDEMNIFICATION
55
     
Section 9.1
Indemnification by the Seller and each Shareholder
55
Section 9.2
Indemnification by the Purchaser
56
Section 9.3
Claim Procedure
56
Section 9.4
Third Party Claims
58
Section 9.5
Survival of Representations and Warranties
60
Section 9.6
Limitations on Liability
60
Section 9.7
Exercise of Remedies by Purchaser Indemnified Parties other than the Purchaser
62
     
ARTICLE 10
GENERAL PROVISIONS
62
     
Section 10.1
Selling Parties’ Representative
62
Section 10.2
Notices
63
Section 10.3
Amendment
64
Section 10.4
Waiver and Remedies
64
Section 10.5
Entire Agreement
65
Section 10.6
Assignment and Successors and No Third Party Rights
65
Section 10.7
Severability
65
Section 10.8
Exhibits and Schedules
65
Section 10.9
Interpretation
66
Section 10.10
Governing Law
66
Section 10.11
Specific Performance
66
Section 10.12
Jurisdiction and Service of Process
66
Section 10.13
Waiver of Jury Trial
66
Section 10.14
Expenses
67
Section 10.15
Counterparts
67



Schedule 2.1(e)
-
Contracts
Schedule 2.2(e)
-
Excluded Contracts
Schedule 2.2(g)
-
Excluded Assets
Schedule 2.3(a)
-
Current Liabilities
Schedule 2.6(e)
-
Seller Employees
Schedule 2.8(a)
-
Earn-out Calculation
Exhibit A
-
Bill of Sale
Exhibit B
-
Assignment and Assumption Agreement
Exhibit C
-
IP Assignments


 
-iii-

--------------------------------------------------------------------------------

 


Exhibit D
-
Seller Bring-Down Certificate
Exhibit E
-
Employment Agreement
Exhibit F
-
Secretary’s Certificate
Exhibit G
-
Purchaser Bring-Down Certificate

 
 
-iv-

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is made as of December 5, 2008,
by and among Fuel Tech, Inc., a Delaware corporation (the “Purchaser”); Advanced
Combustion Technology, Inc., a New Hampshire corporation (the “Seller”); Peter
Marx, an individual (“Marx”); Robert Pickering, an individual (“Pickering”); and
Charles Trippel, an individual (“Trippel”).  Each of Marx, Pickering and Trippel
are sometimes individually referred  to as a “Shareholder,” or, collectively, as
the “Shareholders.”


The Seller desires to sell, assign, transfer, convey and deliver to the
Purchaser, and the Purchaser desires to purchase and acquire from the Seller
substantially all of the assets of the Seller, and the Purchaser has agreed to
assume the Assumed Liabilities (as defined below) in accordance with the
provisions of this Agreement.  The Shareholders own all of the issued and
outstanding capital stock of the Seller.


NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


ARTICLE 1
DEFINITIONS AND CONSTRUCTION


Section 1.1      Definitions.  For the purposes of this Agreement and the
Ancillary Agreements:


“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the specified Person.  In addition to the
foregoing, if the specified Person is an individual, the term “Affiliate” also
includes (a) the individual’s spouse, (b) the members of the immediate family
(including parents, siblings and children) of the individual or of the
individual’s spouse and (c) any corporation, limited liability company, general
or limited partnership, trust, association or other business or investment
entity that directly or indirectly, through one or more intermediaries controls,
is controlled by or is under common control with any of the foregoing
individuals.  For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.


“Ancillary Agreements” means, collectively, the Bill of Sale, the Assignment and
Assumption Agreement, the Lease Assignment, the IP Assignments, the Employment
Agreements and the Escrow Agreement.


“Closing Net Working Capital” means (a) all current assets of the Seller
(including current prepaid assets, work in process and current accounts net of
allowances for doubtful accounts, but excluding cash and cash equivalents)
arising in the ordinary course of business minus (b) all current Liabilities of
the Seller, in each case calculated as of the close of business on the Closing
Date in accordance with GAAP, and reflecting the exclusion of the Excluded
Assets and the Excluded Liabilities.

 
1

--------------------------------------------------------------------------------

 


“Code” means the Internal Revenue Code of 1986.
 
“Confidential Information” means any information, in whatever form or medium,
concerning the business or affairs of the Seller, including, without limitation,
any information (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the business, services,
techniques, know-how, processes, methods, formulations, investments, finances,
operations, plans, research or development of the Seller, and that is not
generally known outside of the Seller.  Confidential Information includes, but
is not limited to: the identity and information concerning the needs and
preferences of current, former, and prospective customers; performance,
compensation, and other personnel data concerning employees of the Seller;
business plans and strategies; plans for recruiting and hiring new personnel;
trade secrets; and pricing strategies and policies.  Confidential Information
does not include (i) the general skills, knowledge, and experience gained during
any Shareholder’s employment, (ii) the general skills and knowledge common to
others in the industry, (iii) information that is or becomes publicly available
without any breach of this Agreement (iv) information that is received in good
faith from a third party and is not subject to an obligation of confidentiality
owed by the third party or (v) is required by law, regulation, or judicial or
administrative process to be disclosed.


“Consent” means any approval, consent, ratification, waiver or other
authorization.


“Contract” means any contract, agreement, lease, license, commitment,
understanding, franchise, warranty, guaranty, mortgage, note, bond, option,
warrant, right or other instrument or consensual obligation, whether written or
oral.


“Earn-out Lines of Business” means those products and services the sale of which
result in Qualifying Gross Margin Dollars.


“Encumbrance” means any charge, claim, mortgage, servitude, easement, right of
way, community or other marital property interest, covenant, equitable interest,
license, lease or other possessory interest, lien, option, pledge, security
interest, preference, priority, right of first refusal, restriction (other than
any restriction on transferability imposed by federal or state securities Laws)
or other encumbrance of any kind or nature whatsoever (whether absolute or
contingent).


“Environmental Law” means any Law relating to the environment, natural
resources, pollutants, contaminants, wastes, chemicals or public health and
safety, including any Law pertaining to (a) treatment, storage, disposal,
generation and transportation of toxic or hazardous substances or solid or
hazardous waste, (b) air, water and noise pollution, (c) groundwater or soil
contamination, (d) the release or threatened release into the environment of
toxic or hazardous substances or solid or hazardous waste, including emissions,
discharges, injections, spills, escapes or dumping of pollutants, contaminants
or chemicals, (e) manufacture, processing, use, distribution, treatment,
storage, disposal, transportation or handling of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or oil or petroleum
products or solid or hazardous waste, (f) underground and other storage tanks or
vessels, abandoned, disposed or discarded barrels, containers and other closed
receptacles, (g) public health and safety or (h) the protection of wildlife,
marine sanctuaries and wetlands, including all endangered and threatened
species.

 
2

--------------------------------------------------------------------------------

 


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any other Person that, together with the Seller, would
be treated as a single employer under Section 414 of the Code.


“GAAP” means generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Financial Accounting
Standards Board, applied on a basis consistent throughout the periods covered
thereby.


“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal), (d) multinational organization
or (e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.


“Governmental Authorization” means any Consent, license, franchise, permit or
registration issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Law.


“Hazardous Material” means any waste or other substance that is listed, defined,
designated or classified as, or otherwise determined to be, hazardous,
radioactive or toxic or a pollutant or a contaminant under any Environmental
Law, including any admixture or solution thereof, and including petroleum and
all derivatives thereof or synthetic substitutes therefor, asbestos or
asbestos-containing materials in any form or condition and polychlorinated
biphenyls.


“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
or debt securities and warrants or other rights to acquire any such instruments
or securities and (c) all Indebtedness of others referred to in clauses (a) and
(b) hereof guaranteed, directly or indirectly, in any manner by such Person, or
in effect guaranteed directly or indirectly by such Person through an agreement
(i) to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (ii) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (iii) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered), (iv) to grant an Encumbrance on property owned or acquired by
such Person, whether or not the obligation secured thereby has been assumed, or
(v) otherwise to assure a creditor against loss.

 
3

--------------------------------------------------------------------------------

 


“Intellectual Property” means all of the following anywhere in the world and all
legal rights, title or interest in, under or in respect of the following arising
under Law, whether or not filed, perfected, registered or recorded and whether
now or later existing, filed, issued or acquired, including all renewals: (a)
all patents and applications for patents and all related reissues,
reexaminations, divisions, renewals, extensions, provisionals, continuations and
continuations in part; (b) all copyrights, copyright registrations and copyright
applications, copyrightable works and all other corresponding rights; (c) all
mask works, mask work registrations and mask work applications and all other
corresponding rights; (d) all trade dress and trade names, logos, Internet
addresses and domain names, trademarks and service marks and related
registrations and applications, including any intent to use applications,
supplemental registrations and any renewals or extensions, all other indicia of
commercial source or origin and all goodwill associated with any of the
foregoing; (e) all inventions (whether patentable or unpatentable and whether or
not reduced to practice), know how, technology, technical data, trade secrets,
confidential business information, manufacturing and production processes and
techniques, research and development information, financial, marketing and
business data, pricing and cost information, business and marketing plans,
advertising and promotional materials, customer, distributor, reseller and
supplier lists and information, correspondence, records, and other
documentation, and other proprietary information of every kind; (f) all computer
software (including source and object code), firmware, development tools,
algorithms, files, records, technical drawings and related documentation, data
and manuals; (g) all databases and data collections; (h) all other proprietary
rights; and (i) all copies and tangible embodiments of any of the foregoing (in
whatever form or medium).


“Internally Used Shrinkwrap Software” means software licensed to the Seller
under generally available retail shrinkwrap or clickwrap licenses and used in
the Seller’s business, but not incorporated into software, products or services
licensed or sold, or anticipated to be licensed or sold, by the Seller to
customers or otherwise resold or distributed by the Seller.


“IRS” means the Internal Revenue Service and, to the extent relevant, the
Department of Treasury.


“Judgment” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.


“Knowledge”:  (a) a Shareholder will be considered to have “Knowledge” of a fact
or matter if the individual is actually aware of the fact or matter after due
and diligent inquiry of such fact or matter with Seller’s employees; (b) the
Seller will be considered to have “Knowledge” of a fact or matter if the Seller
or any Shareholder has Knowledge of the fact or matter; and (c) Purchaser will
be considered to have “Knowledge” of a fact or matter if John P. Graham or John
F. Norris Jr. has actual knowledge of such fact or matter.


 “Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, statute, treaty, rule, regulation,
ordinance, or code.

 
4

--------------------------------------------------------------------------------

 


“Liability” means liabilities, debts or other obligations of any nature, whether
known or unknown, absolute, accrued, contingent, liquidated, unliquidated, due
or to become due, and whether or not required to be reflected on a balance sheet
prepared in accordance with GAAP.


“Loss” means any loss, Proceeding, Judgment, damage, fine, penalty, expense
(including reasonable attorneys’ or other professional fees and expenses and
court costs), injury, diminution of value, Liability, Tax, Encumbrance or other
cost, expense or adverse effect whatsoever, whether or not involving the claim
of another Person; provided, however, that for all purposes other than a
determination of the Purchaser’s Losses due to a breach of Section 8.8 hereof by
the Seller or any Shareholder, Losses shall not include any punitive, special,
consequential, indirect or incidental damages of any kind or nature, including
lost profits.


“Material Adverse Effect” means any event, change, circumstance, effect or other
matter that has, or could reasonably be expected to have, either individually or
in the aggregate with all other events, changes, circumstances, effects or other
matters, with or without notice, lapse of time or both, a material adverse
effect on (a) the business, assets, Liabilities, properties, condition
(financial or otherwise), operating results, operations or prospects of the
Seller or Purchaser, as the case may be taken as a whole or (b) the ability of
the Seller, Purchaser or any Shareholder to perform its obligations under this
Agreement or to consummate timely the transactions contemplated by this
Agreement; provided, however, that in no event shall any of the following be
deemed, either alone or in combination, to constitute, nor shall any of the
following be taken into account in determining whether there has been, a
Material Adverse Effect: (i) any effect that results from changes in general
economic conditions or changes in securities markets in general, or (ii) any
effect that results from general changes in the industries in which the Seller
operates. 


 “Occupational Safety and Health Law” means any Law designed to provide safe and
healthful working conditions and to reduce occupational safety and health
hazards, and any program, whether governmental or private (such as those
promulgated or sponsored by industry associations and insurance companies),
designed to provide safe and healthful working conditions.


 “Person” means an individual or an entity, including a corporation, limited
liability company, general or limited partnership, trust, association or other
business or investment entity, or any Governmental Authority.


“Proceeding” means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

 
5

--------------------------------------------------------------------------------

 

“Seller Plan” means any “employee benefit plan” (as defined in Section 3(3) of
ERISA) for the benefit of any current or former director, officer, employee or
consultant of the Seller or any ERISA Affiliate, or with respect to which the
Seller or any ERISA Affiliate has or may have any Liability, including any
“employee welfare benefit plan” (as defined in Section 3(1) of ERISA) and any
other written or oral plan, Contract or arrangement involving direct or indirect
compensation or benefits, including insurance coverage, severance or other
termination pay or benefits, change in control, retention, performance, holiday
pay, vacation pay, fringe benefits, disability benefits, pension, retirement
plans, profit sharing, deferred compensation, bonuses, stock options, stock
purchase, restricted stock or stock units, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation,
maintained or contributed to by the Seller or any ERISA Affiliate (or that has
been maintained or contributed to in the last six years by the Seller or any
ERISA Affiliate) for the benefit of any current or former director, officer,
employee or consultant of the Seller or any ERISA Affiliate, or with respect to
which the Seller or any ERISA Affiliate has or may have any Liability.


“Tax” means (a) any federal, state, local, foreign or other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real property, personal property (tangible or intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental (including
taxes under Section 59A of the Code), capital stock, capital duty, disability,
estimated, gains, wealth, welfare, employee’s income withholding, other
withholding, unemployment or social security or other tax of whatever kind
(including any fee, assessment or other charges in the nature of or in lieu of
any tax) that is imposed by any Governmental Authority, (b) any interest, fines,
penalties or additions resulting from, attributable to, or incurred in
connection with any items described in this paragraph or any related contest or
dispute and (c) any items described in this paragraph that are attributable to
another Person but that the Seller is liable to pay by Law, by Contract or
otherwise, whether or not disputed.


 “Tax Return” means any report, return, declaration, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


Section 1.2      Additional Defined Terms.  For purposes of this Agreement and
the Ancillary Agreements, the following terms have the meanings specified in the
indicated Section of this Agreement:


Defined Term
Section
Adjustment Calculation
2.7(a)
Adjustment Notice
2.7(a)
Agreement
Preamble
Annual Earn-out Payment
2.8(d)
Annual Earn-out Period
2.8(a)
Arbitrating Accountant
2.9(a)
Assignment and Assumption Agreement
2.12(a)
Associate
3.26
Assumed Liabilities
2.3
Balance Sheet
3.5(a)
Bill of Sale
2.12(a)
Claim Notice
9.3(a)

 
 
6

--------------------------------------------------------------------------------

 


Closing
2.11
Closing Balance Sheet
2.7(a)
Closing Date
2.11
COBRA
8.13(d)
Confidentiality Agreement
8.4(a)
Controlling Party
9.4(c)
Dispute Notice
2.7(b)
Earn-out Calculation
2.8(a)
Economically Neutral
2.13(b)
Employment Agreements
2.12(a)
Estimated Closing Balance Sheet
2.6(a)
Estimated Closing Net Working Capital
2.6(a)
Excluded Assets
2.2
Excluded Liabilities
2.4
Final Closing Net Working Capital
2.7(a)
Financial Statements
3.5(a)
Hired Employee
8.13(a)
Indemnified Party
9.3(a)
Indemnifying Party
9.3(a)
Initial Purchase Price
2.5
Interim Balance Sheet
3.5(a)
IP Assignments
2.12(a)
Leased Real Property
3.12(b)
Noncontrolling Party
9.4(c)
Objection Notice
9.3(b)
Owned Intellectual Property
3.13(a)
Purchase Price
2.5
Purchased Assets
2.1
Purchased Intellectual Property
2.1
Purchaser
Preamble
Purchaser Indemnified Parties
9.1
Qualifying Gross Margin Dollars
Schedule 2.8(g)
Qualified Plan
3.16(e)
Restrictive Period
8.8(d)
Restricted Persons
8.4(b)
Seller
Preamble
Seller Disclosure Schedule
Article 3
Selling Parties’ Representative
10.1
Shareholders
Preamble
Special Claim
9.4(b)
Third Party Claim
9.4(a)
Third Party Intellectual Property
3.13(c)
Transfer Taxes
8.1(a)

 
 
7

--------------------------------------------------------------------------------

 


Section 1.3      Construction.  Any reference in this Agreement to an “Article,”
“Section,” “Exhibit” or “Schedule” refers to the corresponding Article, Section,
Exhibit or Schedule of or to this Agreement, unless the context indicates
otherwise.  The table of contents and the headings of Articles and Sections are
provided for convenience only and are not intended to affect the construction or
interpretation of this Agreement.  All words used in this Agreement are to be
construed to be of such gender or number as the circumstances require.  The
words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.  Where
this Agreement states that a party “shall,” “will” or “must” perform in some
manner or otherwise act or omit to act, it means that the party is legally
obligated to do so in accordance with this Agreement.  Any reference to a
statute is deemed also to refer to any amendments or successor legislation as in
effect at the relevant time.  Any reference to a Contract or other document as
of a given date means the Contract or other document as amended, supplemented
and modified from time to time through such date.


ARTICLE 2
THE TRANSACTION


Section 2.1      Purchase and Sale of Purchased Assets.  In accordance with the
provisions of this Agreement and except as set forth in Section 2.2, at the
Closing (as defined below), the Seller will sell, convey, assign, transfer and
deliver to the Purchaser, and the Purchaser will purchase and acquire from the
Seller, free and clear of all Encumbrances, all of the Seller’s right, title and
interest in and to all of the Seller’s properties and assets of every kind and
description existing on the Closing Date, whether real, personal or mixed,
tangible or intangible, and wherever located (collectively, the “Purchased
Assets”), including the following:


(a)      all accounts receivable, including all trade accounts receivable and
other rights to payment from customers, and the full benefit of all security for
such accounts or rights to payment;


(b)      all inventories, wherever located, including all finished goods, work
in process, raw materials, spare parts and all other materials and supplies to
be used in the production of finished goods;


(c)      all rights, including Intellectual Property rights, in and to products
sold or leased (including products hereafter sold, returned or repossessed and
all rights of rescission, replevin, reclamation and rights to stoppage in
transit);


(d)      all rights, including Intellectual Property rights, in and to products
under research and development prior to the Closing;


(e)      all rights under all Contracts to which the Seller is a party, by which
the Seller or any of the Purchased Assets is bound or affected or pursuant to
which the Seller is an obligor or a beneficiary (including all outstanding
offers, proposals or solicitations made by or to the Seller to enter into any
such Contract), including those set forth on Schedule 2.1(e);


(f)      all machinery, equipment, furniture, furnishings, computer hardware,
materials, vehicles, tools, dies, molds and other items of tangible personal
property of every kind, and the full benefit of all express or implied
warranties by the manufacturers or sellers or lessors of any item or component
part thereof to the extent such warranties are transferable to the Purchaser;

 
8

--------------------------------------------------------------------------------

 


(g)      all rights in respect of the Leased Real Property;


(h)      all Intellectual Property owned by the Seller at the Closing Date
(collectively, the “Purchased Intellectual Property”), and all other intangible
rights, including all goodwill associated with the Seller’s business or the
Purchased Assets;


(i)      all Governmental Authorizations and all pending applications therefor
or renewals thereof, in each case to the extent transferable to the Purchaser;


(j)      all books, records, files, studies, manuals, reports and other
materials (in any form or medium), including all advertising materials,
catalogues, price lists, mailing lists, distribution lists, client and customer
lists, referral sources, supplier and vendor lists, purchase orders, sales and
purchase invoices, correspondence, production data, sales and promotional
materials and records, purchasing materials and records, research and
development files, records, data, Intellectual Property disclosures,
manufacturing and quality control records and procedures, service and warranty
records, equipment logs, operating guides and manuals, drawings, product
specifications, engineering specifications, blueprints, financial and accounting
records, litigation files, personnel and employee benefits records to the extent
transferable under applicable Law, and copies of all other personnel records
described in Section 2.2(b) to the extent the Seller is legally permitted to
provide copies of such records to the Purchaser;
 
(k)      all rights and interests under all certificates for insurance, binders
for insurance policies and insurance under which the Seller, its business or any
of the Purchased Assets is or has been insured to the extent such rights or
interests arise from or relate to any of the Assumed Liabilities or any casualty
or Liability affecting the Seller’s business or any of the Purchased Assets;
 
(l)      all claims, rights, credits, causes of actions, defenses and rights of
set-off against third parties relating to or arising from the Purchased Assets
or Assumed Liabilities, in each case, whether accruing before or after the
Closing; and
 
(m)    all rights relating to deposits and prepaid expenses, claims for refunds
and rights of offset that are not excluded under Section 2.2(f).
 
Notwithstanding the foregoing, the transfer of the Purchased Assets pursuant to
this Agreement does not include the assumption of any Liability related to the
Purchased Assets unless the Purchaser expressly assumes that Liability pursuant
to Section 2.3.
 
Section 2.2      Excluded Assets.   Notwithstanding anything to the contrary in
Section 2.1 or elsewhere in this Agreement, the following assets of the Seller
(collectively, the “Excluded Assets”) are excluded from the Purchased Assets,
and are to be retained by the Seller as of the Closing:
 
 
9

--------------------------------------------------------------------------------

 

(a)      all cash or cash equivalents of the Seller, including any notes or
loans receivable,  cash and cash equivalents held in any  bank or brokerage
accounts of the Seller;
 
(b)      the corporate charter of Seller, qualifications to conduct business as
a foreign corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance, and existence of Seller as a corporation;
 
(c)      the shares of the capital stock of the Seller held in treasury;
 
(d)      all certificates for insurance, binders for insurance policies and
insurance, and claims and rights thereunder and proceeds thereof, other than as
described in Sections 2.1(k) and 2.1(l);
 
(e)      all of the Contracts set forth on Schedule 2.2(e);
 
(f)      all claims, deposits, refunds, causes of action, choses in action,
rights of recovery, rights of set off, and rights of recoupment respecting any
asset, obligation or liability of the Company which directly relate  to the
Excluded  Assets or  obligations or liabilites not assumed by the Purchaser;
 
(g)      all claims arising out of or relating to former directors, officers,
employees, agents, advisors, consultants or other representatives of Seller;
 
(h)      all claims for refund of Taxes and other governmental charges of
whatever nature arising out of the Seller’s operation of its business or
ownership of the Purchased Assets prior to the Closing;
 
(i)      the assets, properties and rights specifically set forth on Schedule
2.2(g);
 
(j)      all rights of the Seller under this Agreement or any of the Ancillary
Agreements to which the Seller is a party; and
 
(k)      all assets of any Seller Plan.
 
Section 2.3      Assumed Liabilities.  In accordance with the provisions of this
Agreement, at the Closing, the Purchaser will assume and pay or perform when due
only the following Liabilities of the Seller (collectively, the “Assumed
Liabilities”):


(a)      all current Liabilities of Seller, exclusive of Indebtedness, reflected
in Schedule 2.3(a) attached or incurred by the Seller in the ordinary course of
business and in accordance with the provisions of this Agreement, including
Section 5.2, between the date of the Interim Balance Sheet and the Closing
(other than Liabilities payable to any Shareholder or any Affiliate of the
Seller); and
 
 
10

--------------------------------------------------------------------------------

 

(b)      all Liabilities of the Seller arising after the Closing under the
Contracts included in the Purchased Assets, including warranty commitments
(except, in each case, for any Liability arising out of or relating to (A) any
breach of, or failure to comply with, prior to the Closing, any covenant or
obligation in any such Contract other than a breach of warranty claim or (B) any
event that occurred prior to the Closing which, with or without notice, lapse of
time or both, would constitute such a breach or failure) other than a breach of
warranty claim; and


(c)      all bonding commitments of the Seller set forth on Schedule 2.3(c).


Section 2.4      Excluded Liabilities.  Notwithstanding any other provision of
this Agreement or any other writing to the contrary, and regardless of any
information disclosed to the Purchaser, the Purchaser does not assume and has no
responsibility for any Liabilities of the Seller other than the Assumed
Liabilities specifically listed in Section 2.3 (such unassumed Liabilities, the
“Excluded Liabilities”).  Without limiting the preceding sentence, the following
is a non-exclusive list of Excluded Liabilities that the Purchaser does not
assume and that the Seller will remain bound by and liable for, and will pay,
discharge or perform when due:


(a)      all Liabilities arising out of or relating to any Excluded Asset;


(b)      all Liabilities under any Contract not assumed by the Purchaser under
Section 2.3;


(c)       all Liabilities other than warranty commitments under any Contract
assumed by the Purchaser pursuant to Section 2.3(b) that arise after the Closing
but that arise out of or relate to (i) any breach of, or failure to comply with,
prior to the Closing, any covenant or obligation in any such Contract or (ii)
any event that occurred prior to the Closing which, with or without notice,
lapse of time or both, would constitute such a breach or failure;


(d)      all Liabilities arising out of or relating to Indebtedness incurred by
the Seller, including, without limitation, all of the Seller’s Indebtedness to
any Shareholder;


(e)      all Liabilities for Taxes arising as a result of the operation of the
Seller’s business or ownership of the Purchased Assets prior to the Closing,
including any Taxes that arise as a result of the sale of the Purchased Assets
pursuant to this Agreement and any deferred Taxes of any nature;


(f)       all Liabilities arising from or under any Environmental Law or
Occupational Safety and Health Law arising out of or relating to the operation
of the Seller’s business or the Seller’s leasing, ownership or operation of real
property prior to the Closing;


(g)      all Liabilities arising under claims by employees or former employees
of the Seller relating in any way to compensation, bonuses, incentive
compensation, benefits (including workers’ compensation and unemployment
benefits), termination or continuation of their employment, or lack or delay of
any notice relating to their employment with the Seller prior to the Closing;


(h)      all Liabilities arising under or in connection with any Seller Plan
(including any Seller Plan that may also be a Contract), or any termination,
continuation, amendment or other acts or omissions in connection with any Seller
Plan;

 
11

--------------------------------------------------------------------------------

 


(i)       all professional, financial advisory, broker, finder or other fees
incurred by the Seller; and


(j)       all Liabilities of the Seller arising out of or incurred in connection
with this Agreement, the transactions contemplated by this Agreement, or any
other document executed in connection with the transactions contemplated by this
Agreement, including the Seller’s disclosures to or negotiations with creditors
or Shareholders, or other legal obligations of the Seller.


In the event of any conflict between the second sentence of this Section 2.4 and
Section 2.3 above, Section 2.3 will be deemed to control.


Section 2.5      Consideration.  The consideration for the Purchased Assets
consists of (a) the payment at the Closing of $22,000,000, as adjusted
immediately prior to Closing pursuant to Section 2.6 (the “Initial Purchase
Price”), subject to further adjustment post-Closing in accordance with Section
2.7, (b) the earn-out payments contemplated by Section 2.8 below (together with
the Initial Purchase Price, the “Purchase Price”), and (c) the assumption of the
Assumed Liabilities.


Section 2.6      Pre-Closing Adjustment.


(a)      No later than three business days prior to the Closing Date, the Seller
will prepare and deliver to the Purchaser an unaudited balance sheet of the
Seller prepared on an estimated basis as of the close of business on the Closing
Date (the “Estimated Closing Balance Sheet”).  The Estimated Closing Balance
Sheet will be prepared in accordance with the Purchaser’s current accounting
policies, including percentage of completion accounting, and GAAP.   The Seller
will deliver with the Estimated Closing Balance Sheet (i) a statement setting
forth the Seller’s calculation of the Closing Net Working Capital based on the
Estimated Closing Balance and reflecting the exclusion of the Excluded Assets
and Excluded Liabilities (including, without limitation, Indebtedness) (the
“Estimated Closing Net Working Capital”) and (ii) a certification executed by
the Shareholders that the Estimated Closing Balance Sheet fairly presents the
financial condition and results of operations of the Seller as of the Closing
Date.  


(b)      If the Estimated Closing Net Working Capital is less than $2,000,000,
the Initial Purchase Price will be reduced by an amount equal to the sum
obtained by subtracting the Estimated Closing Net Working Capital from
$2,000,000. If the Estimated Closing Net Working Capital is greater than
$4,000,000, the Initial Purchase Price will be increased by an amount equal to
the sum obtained by subtracting $4,000,000 from the Estimated Closing Net
Working Capital.

 
12

--------------------------------------------------------------------------------

 


Section 2.7      Post-Closing Adjustment.


(a)      Within 180 days after the Closing Date, the Purchaser will prepare and
deliver to the Seller written notice (the “Adjustment Notice”) containing (i) an
unaudited balance sheet of the Seller as of the close of business on the Closing
Date (the “Closing Balance Sheet”), (ii) the Purchaser’s calculation of the
Closing Net Working Capital based on the Closing Balance Sheet and reflecting
the exclusion of the Excluded Assets and Excluded Liabilities (the “Final
Closing Net Working Capital”) and (iii) the Purchaser’s calculation of the
amount of any payments required pursuant to Section 2.7(e) (the “Adjustment
Calculation”).  The Closing Balance Sheet will be prepared in accordance with
GAAP, and the Purchaser shall have caused the Closing Balance Sheet to have been
reviewed or audited by its independent public accounting firm.   Upon receipt of
the Adjustment Calculation, the Seller and/or its attorneys or accountants will
have the right upon not less than two (2) business days prior written notice and
during normal business hours to inspect and copy any or all of Purchaser’s
records related to the Closing Balance Sheet, the Final Closing Net Working
Capital and the Adjustment Calculation, including all accountant work
papers.  Any inspection of Purchaser’s records requested by the Seller
Representative shall be conducted at the expense of the Sellers, and Purchaser
shall provide in advance (at no cost to Sellers except for reasonable copying
and mailing costs) copies of all accounting reports of Purchaser bearing on the
subject and related accountants work papers.


(b)      Within 30 days after delivery of the Adjustment Notice, the Seller will
deliver to the Purchaser a written response in which the Seller will either:


(i)      agree in writing with the Adjustment Calculation, in which case such
calculation will be final and binding on the parties for purposes of Section
2.7(e); or


(ii)      dispute the Adjustment Calculation by delivering to the Purchaser a
written notice (a “Dispute Notice”) setting forth in reasonable detail the basis
for each such disputed item and certifying that all such disputed items are
being disputed in good faith.


(c)      If the Seller fails to take either of the foregoing actions within 30
days after delivery of the Adjustment Notice, then the Seller will be deemed to
have irrevocably accepted the Adjustment Calculation, in which case, the
Adjustment Calculation will be final and binding on the parties for purposes of
Section 2.7(e).


(d)      If the Seller timely delivers a Dispute Notice to the Purchaser, then
the Purchaser and the Seller will attempt in good faith, for a period of 30
days, to agree on the Adjustment Calculation for purposes of Section
2.7(e).  Any resolution by the Purchaser and the Seller during such 30-day
period as to any disputed items will be final and binding on the parties for
purposes of Section 2.7(e).  If the Purchaser and the Seller do not resolve all
disputed items by the end of 30 days after the date of delivery of the Dispute
Notice, then the Purchaser and the Seller will resolve the remaining items in
dispute in accordance with Section 2.9 below.


(e)      If the Final Closing Net Working Capital as finally determined pursuant
to this Section 2.7 is less than $3,000,000, then the Seller will pay to the
Purchaser the amount of such difference in cash less the amount, if any, of any
reduction in the Initial Purchase Price pursuant to Section 2.6(b) above.  If
the Final Closing Net Working Capital as finally determined pursuant to this
Section 2.7 is greater than $3,000,000, then the Purchaser will pay to the
Seller the amount of such difference in cash less the amount, if any, of any
increase in the Initial Purchase Price pursuant to Section 2.6(b) above.

 
13

--------------------------------------------------------------------------------

 


(f)      Any payment to the Purchaser pursuant Section 2.7(e) may be satisfied
in the first instance by amounts deposited in escrow in connection with the
determination of the Estimated Closing Net Working Capital pursuant to Section
2.6(b) and, any payment amount in excess of such escrow deposit shall be
effected by wire transfer of immediately available funds to an account
designated by the Purchaser.  Any payment to the Seller pursuant to Section
2.7(e) will be effected by wire transfer of immediately available funds to an
account designated by the Seller.  Such payments will be made within five
business days following the final determination of the Final Closing Net Working
Capital in accordance with this Section 2.7.


(g)      The purpose of this Section 2.7 is to determine the final Initial
Purchase Price to be paid by the Purchaser under this Agreement.  Accordingly,
any adjustment pursuant hereto will neither be deemed to be an indemnification
pursuant to Article 9, nor preclude the Purchaser from exercising any
indemnification rights pursuant to Article 9; provided, however, that in no
event will the Seller or the Shareholders be obligated to indemnify any
Purchaser Indemnified Party for any Loss as a result of, or based upon or
arising from, any Liability, to the extent, but only to the extent, such
Liability is reflected in the calculation of the Final Closing Net Working
Capital as finally determined pursuant to this Section 2.7.  Any payment made
pursuant to this Section 2.7 will be treated by the parties for all purposes as
an adjustment to the Initial Purchase Price and will not be subject to offset
for any reason.


Section 2.8      Earn-out Provisions. The Purchaser undertakes to pay to the
Seller, as additional consideration for the Purchased Assets, the amounts
contemplated by this Section 2.8 as follows:


(a)      Within ninety (90) days after the end of each of the three consecutive
twelve-month periods commencing on January 1, 2009 and ending December 31, 2011
(each, an “Annual Earn-out Period”), the Purchaser shall prepare and deliver to
the Selling Parties’ Representative an “earn-out” calculation in accordance with
Schedule 2.8(a) for each such prior Annual Earn-out Period (each, an “Earn-out
Calculation”), together with all relevant work papers and supporting
calculations and any other such information as Seller may reasonably request in
writing to able to assess the accuracy of the calculation.  The Earn-out
Calculation shall be accompanied by a statement certified by an officer of the
Purchaser that said Earn-out Calculation is true, accurate and complete.  The
Purchaser shall be entitled to defer the delivery of each such Earn-out
Calculation for up to thirty (30) days if Purchaser has not received its audited
annual financial statements and accompanying opinion letter from its accountants
for such Annual Earn-out Period. The Earn-out Calculation shall be prepared in
accordance with the Purchaser’s current accounting policies in accordance with
GAAP, including percentage of completion accounting and the principles and terms
described on Schedule 2.8(a) attached hereto.


 
14

--------------------------------------------------------------------------------

 

(b)      Within forty-five (45) days after the Earn-out Calculation has been
delivered to the Selling Parties’ Representative pursuant to Section 2.8(a), the
Selling Parties’ Representative shall deliver to the Purchaser either (i) a
written acknowledgment accepting the Earn-out Calculation or (ii) a written
report setting forth in reasonable detail any proposed adjustments to the
Earn-out Calculation (the “Earn-out Adjustment Report”). If the Selling Parties’
Representative fails to respond to the Purchaser within such 45-day period, the
Seller shall be deemed to have accepted and agreed to the Earn-out Calculation
as delivered pursuant to Section 2.8(a). The Selling Parties’ Representative
and/or his attorneys and accountants shall have the right, upon not less than
two (2) business days prior written notice, to inspect and copy the books and
records, including the accountants work papers, of the Purchaser during normal
business hours in order to verify the accuracy of any Earn-out Calculation.


(c)      In the event that the Selling Parties’ Representative and the Purchaser
fail to agree on any of the Selling Parties’ Representative’s proposed
adjustments set forth in the Earn-out Adjustment Report within thirty (30) days
after the Purchaser receives the Earn-out Adjustment Report, the Seller and the
Purchaser agree that any such dispute shall be resolved the manner contemplated
by Section 2.9 below.


(d)      No later than fifteen (15) days after the date on which each Earn-out
Calculation is finally determined pursuant to this Section 2.8 for each
respective Annual Earn-out Period, the Purchaser shall pay to the Seller the
amount, if any, specified in the Earn-out Calculation (each an “Annual Earn-out
Payment”). Any payment to the Seller pursuant to Section 2.8 will be effected by
wire transfer of immediately available funds to an account designated by the
Seller together with interest thereon for the period commencing ninety (90) days
from the end of the Earn-out Period until the date paid at a rate per annum
equal to the “Prime Rate” as published in the Midwestern Edition of the Wall
Street Journal from time to time.  


(e)      The Purchaser and the Seller agree that until the expiration of the
final Earn-out Period, the Purchaser shall require any successor (whether direct
or indirect and either by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Purchaser’s business and/or assets
to assume this Agreement and to agree expressly to perform this Agreement in the
same manner and to the same extent as the Purchaser would be required to perform
it in the absence of a succession.


(f)      Notwithstanding anything to the contrary contained in this Agreement,
Annual Earn-out Payments shall be subject to reduction as follows:


(i)      If any Shareholder’s employment with the Purchaser is terminated prior
to the expiration of the second Annual Earn-out Period by the Shareholder
without “Good Reason” or by the Purchaser for “Cause,” as defined in both
instances by such Shareholder’s Employment Agreement, (each, a “Leaving
Shareholder”), then for each such Leaving Shareholder, the Annual Earn-out
Payment payable by the Purchaser to the Seller for the Earn-out Period during
which such termination occurs (and all subsequent Earn-out Periods) will be
reduced by an amount equal to twenty-five percent (25%) of the Annual Earn-out
Payment that would have otherwise been payable for such period up to a maximum
reduction of seventy-five percent (75%) (not including any deductions for
set-off amounts pursuant to Section 2.8(g) below)  

 
15

--------------------------------------------------------------------------------

 


(ii)           A termination of a Shareholder’s employment for any reason
whatsoever at any time on or after January 1, 2011 shall not further reduce the
amount of the Annual Earn-out Payment, if any, to be paid for the third Annual
Earn-out Period.


(g)   Notwithstanding anything to the contrary contained in this Agreement, the
Purchaser may, at its option, deduct from the amounts of any Annual Earn-out
Payment which may become payable hereunder the amounts of any Losses for which
any Purchaser Indemnified Party has submitted a claim under Article 9 of this
Agreement, other than a claim pursuant to Section 9.1(b) with respect to a
breach of Section 8.8.  In the event that it is ultimately determined in
accordance with the terms of this Agreement that such Purchaser Indemnified
Person is not entitled to indemnification for all or a portion of such Losses,
the Purchaser shall promptly pay to the Seller any amounts that had been
deducted by the Purchaser under the immediately preceding sentence in respect of
the disallowed Losses, to the extent not previously paid together with interest
thereon for the period commencing ninety (90) days from the end of the Earn-out
Period until the date paid at a rate per annum equal to the “Prime Rate” as
published in the Midwestern Edition of the Wall Street Journal from time to
time.  


(h)   Purchaser acknowledges and agrees that, from the Closing Date through the
end of the final Annual Earn-out Period, Purchaser shall use commercially
reasonable efforts to make all of its products, including those products
included within the Earn-out Lines of Business, available to its customers
consistent with customer preferences and without reference to whether the sale
of such products would affect the earn-out contemplated by this Section 2.8;
provided, however, it is further understood and agreed that: (i)  the decision
whether to purchase any particular product will be made by the Purchaser’s
customer, and no breach of this Section 2.8 will be deemed to have occurred
based upon any such customer decisions, and (ii) the Purchaser’s obligations set
forth above shall be subject, in all cases, to Purchaser’s fiduciary duties
under Delaware law.


(i)    Purchaser shall conduct the Earn-out Lines of Business post Closing in
such a manner as to be able to track all financial matters and related items
necessary for calculating the Earn-out due hereunder and, in connection
therewith, shall keep true, complete and accurate books of account and records,
covering all transactions relating to the subject matter of this Section 2.8
(“Records”).  Upon not less than two (2) business days prior written notice,
Seller and/or its representative may inspect and copy any of all Records during
normal business hours, including, but not limited to, Seller's review of
Purchaser’s Earn-out Calculation; provided, however, that the Purchaser shall be
entitled to require any of the Seller’s representatives to enter into the
Purchaser’s standard form of nondisclosure agreement prior to providing any such
Records. Purchaser shall maintain the Records for three (3) years after the
expiration of Calendar Year 2011.
 
16

--------------------------------------------------------------------------------




Section 2.9            Accounting Disputes.


(a)    In the event the parties dispute the determination of the Adjustment
Calculation pursuant to Section 2.7 above or any Earn-out Calculation pursuant
to Section 2.8 above, as the case may be, the parties shall jointly submit their
dispute to a national accounting firm mutually selected by them and with respect
to which no party hereto has had any relationship in the past three years (the
“Arbitrating Accountant”) for final determination, whose determination shall be
made within forty-five (45) days of the date the dispute is submitted to the
Arbitrating Accountant; provided, however, that the determination of the
Arbitrating Accountant shall be limited exclusively to either determination of
(i) the Adjustment Calculation, or (ii) the applicable Earn-out Calculation and
related accounting matters, as applicable, and shall not in any manner address
the interpretation or legal effect of any other provision of this Agreement. The
Arbitrating Accountant shall be permitted to conduct its own independent
investigation of the disputed items as well as hear presentations of the
disputed items from Purchaser and Sellers’ Representative. In the event of any
such dispute, that portion of the Adjustment Calculation or Earn Out Payment, as
the case may be, that is not in dispute shall be paid to the Seller at the time
and  manner provided for herein.  The fees and expenses of the Arbitrating
Accountant will be shared by the Purchaser and the Seller in proportion to the
relative amounts of the disputed amount determined to be for the account of the
Purchaser and the Seller, respectively.  The Arbitrating Accountant’s
determination as to the Adjustment Calculation or any Earn-out Calculation, as
the case may be, shall be final and binding on the Parties and shall be
enforceable in a court of law.


(b)   For purposes of complying with this Section 2.9, the Purchaser and the
Seller will promptly furnish to each other and to the Arbitrating Accountant
such work papers and other documents and information relating to the disputed
items as the Arbitrating Accountant may request and are available to that party
and will be afforded the opportunity to present to the Arbitrating Accountant
any material related to the disputed items and to discuss the items with the
Arbitrating Accountant.  The Purchaser may require that the Arbitrating
Accountant enter into a customary form of confidentiality agreement with respect
to the work papers and other documents and information relating to the
Purchaser’s business provided to the Arbitrating Accountant pursuant to this
Section 2.9.


Section 2.10          Allocation of Purchase Price and Assumed Liabilities. The
Purchase Price and Assumed Liabilities will be allocated in accordance with a
schedule to be prepared by the Purchaser in accordance with applicable
Law.  After the Closing, the parties will make consistent use of the allocation,
fair market values and useful lives specified in such schedule for all Tax
purposes and in all filings, declarations and reports with the IRS in respect
thereof, including the reports required to be filed under Section 1060 of the
Code.  Within 45 days after the date the Purchase Price is determined, the
Purchaser will prepare and deliver IRS Form 8594 to the Seller to be filed with
the IRS.  Any adjustment to the Purchase Price will be allocated in accordance
with Section 1060 of the Code.  In any Proceeding related to the determination
of any Tax, neither the Purchaser, the Seller nor any Shareholder will contend
or represent that such allocation is not a correct allocation.


Section 2.11          Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) will take place at the offices of Purchaser in
Warrenville, Illinois (or such other location the parties mutually agree upon in
writing), at 10:00 a.m., local time, on January 5, 2009, or, if all of the
conditions set forth in Article 6 have not been satisfied or waived on such
date, on such later date as soon as practicable, but in no event later than
three business days after satisfaction or waiver of such conditions, or at such
other time and place as the Purchaser and the Seller may agree in writing.  The
date on which the Closing actually occurs is referred to in this Agreement as
the “Closing Date.”
 
17

--------------------------------------------------------------------------------




Section 2.12          Closing Deliveries.


(a)   At the Closing, the Seller will deliver or cause to be delivered to the
Purchaser:


(i)    a bill of sale in the form of Exhibit A (the “Bill of Sale”) executed by
the Seller;


(ii)           an assignment and assumption agreement in the form of Exhibit B
(the “Assignment and Assumption Agreement”) executed by the Seller;


(iii)          assignments of all Purchased Intellectual Property in the forms
of Exhibits C-1 and C-2 (collectively, the “IP Assignments”) executed by the
Seller;


(iv)         a certificate in the form of Exhibit D, dated as of the Closing
Date, executed by the Seller and by each Shareholder confirming the satisfaction
of the conditions specified in Sections 6.1(a) – (e) (insofar as Section 6.1(d)
relates to Proceedings involving the Seller or any of its Shareholders);


(v)          employment agreements in the forms attached as Exhibit E executed
by each Shareholder (each, an “Employment Agreement”);


(vi)         a certificate in the form of Exhibit F of the secretary or
assistant secretary of the Seller dated as of the Closing Date and attaching (A)
the Seller’s charter and all amendments thereto, certified by the Secretary of
State of the jurisdiction of the Seller’s incorporation not more than five
business days prior to the Closing Date; (B) a certificate of good standing of
the Seller certified by the Secretary of State of the jurisdiction of the
Seller’s incorporation and each other jurisdiction where the Seller is
authorized to do business, each issued not more than five business days prior to
the Closing Date; (C) all resolutions of the Shareholders relating to this
Agreement and the transactions contemplated by this Agreement; and (D)
incumbency and signatures of the officers of the Seller executing this Agreement
or any other agreement contemplated by this Agreement;


(vii)         following confirmation of the wire transfer to Seller, a receipt
for the Initial Purchase Price in form reasonably satisfactory to the Purchaser;
and


(viii)        such other documents, instruments and agreements as the Purchaser
reasonably requests for the purpose of consummating the transactions
contemplated by this Agreement.


(b)   At the Closing, the Purchaser will deliver or cause to be delivered to the
Seller:
 
18

--------------------------------------------------------------------------------




(i)    the Initial Purchase Price (as adjusted pursuant to Section 2.6) by wire
transfer of immediately available funds to the account(s) specified in writing
by the Selling Parties’ Representative at least five days prior to Closing;


(ii)   the Assignment and Assumption Agreement executed by the Purchaser;


(iii)          the Bill of Sale and the IP Assignments, if any, that call for a
signature by the Purchaser;


(iv)         executed counterparts to the Employment Agreements;


(v)          a certificate in the form of Exhibit G, dated as of the Closing
Date, executed by the Purchaser confirming the satisfaction of the conditions
specified in Sections 6.2(a) – (d) (insofar as Section 6.2(d) relates to
proceedings involving the Purchaser); and


(vi)         such other documents, instruments and agreements as the Seller
reasonably requests for the purpose of consummating the transactions
contemplated by this Agreement.


Section 2.13          Consents.


(a)   Notwithstanding any other provision of this Agreement, this Agreement does
not constitute an agreement to sell, convey, assign, assume, transfer or deliver
any interest in any Purchased Asset, or any claim, right, benefit or obligation
arising thereunder or resulting therefrom if a sale, conveyance, assignment,
assumption, transfer or delivery, or an attempt to make such a sale, conveyance,
assignment, assumption, transfer or delivery, without the Consent of a third
party would (i) constitute a breach or other contravention of the rights of such
third party, (ii) would be ineffective with respect to any party to a Contract
concerning such Purchased Asset or (iii) would, upon transfer, in any way
adversely affect the rights of the Purchaser under such Purchased Asset.  If the
sale, conveyance, assignment, transfer or delivery by the Seller to the
Purchaser of any interest in, or assumption by the Purchaser of any Liability
under, any Purchased Asset requires the Consent of a third party, then such
sale, conveyance, assignment, transfer, delivery or assumption will be subject
to such Consent being obtained.  Without limiting Section 2.13(b), if any
Contract included in the Purchased Assets may not be assigned to the Purchaser
by reason of the absence of any such Consent, the Purchaser will not be required
to assume any Assumed Liability arising under such Contract.
 
19

--------------------------------------------------------------------------------




(b)   If any Consent in respect of a Purchased Asset has not been obtained on or
before the Closing Date, the Seller will continue to use its best efforts to
obtain such Consent as promptly as practicable after the Closing until such time
as such Consent has been obtained, and to cooperate in any lawful and reasonable
arrangement which will provide the Purchaser the benefits of any such Purchased
Asset, including subcontracting, licensing or sublicensing to the Purchaser any
or all of the Seller’s rights with respect to such Purchased Asset and including
the enforcement for the benefit of the Purchaser of any and all rights of the
Seller against a third party thereunder; provided, however, that the amount that
the Seller shall compensate the Purchaser pursuant to any such subcontract,
license or sublicense shall be an “Economically Neutral” amount with respect to
the revenue, income, or commission, as the case may be, the Seller receives from
the contractual counterparty. “Economically Neutral” is intended to mean (i) the
net amount the Purchaser would have received from the contractual counterparty
to such Contract if that Contract had been assigned to Purchaser at Closing as
contemplated by this Agreement, and (ii) that Seller shall have no out-of-pocket
expense in cooperating in such arrangement.   Once a Consent for the sale,
conveyance, assignment, assumption, transfer and delivery of a Purchased Asset
is obtained, the Seller will promptly assign, transfer, convey and deliver such
Purchased Asset to the Purchaser, and the Purchaser will assume the obligations
under such Purchased Asset assigned to the Purchaser from and after the date of
assignment to the Purchaser pursuant to an assignment and assumption agreement
substantially similar in terms to those of the Assignment and Assumption
Agreement, which assignment and assumption agreement the parties will prepare,
execute and deliver in good faith at the time of such transfer, all at no
additional cost to the Purchaser. If and when such Consents are obtained or such
other required actions have been taken, the transfer of such Purchased Asset
will be effected in accordance with the terms of this Agreement.  


(c)   Nothing in this Section 2.13 will be deemed a waiver by the Purchaser of
its right to have received on or before the Closing an effective assignment of
all of the Purchased Assets or of the covenant of the Seller to obtain all
Consents, nor will this Section 2.13 be deemed to constitute an agreement to
exclude from the Purchased Assets any of the Assets described under Section 2.1.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SHAREHOLDERS


The Seller and each Shareholder jointly and severally represents and warrants to
the Purchaser that as of the date of this Agreement and as of the Closing Date
the statements set forth in this Article 3 are true and correct, except as set
forth on the disclosure schedule delivered by the Seller to the Purchaser
concurrently with the execution and delivery of this Agreement and dated as of
the date of this Agreement (the “Seller Disclosure Schedule”):


Section 3.1    Organization and Good Standing.  The Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to own, lease and operate its properties and assets and to conduct its
business as presently conducted.  The Seller is duly qualified or licensed to do
business and, where applicable as a legal concept, is in good standing as a
foreign corporation in each jurisdiction in which the character of the
properties it owns, operates or leases or the nature of its activities makes
such qualification or licensure necessary.  Section 3.1 of the Seller Disclosure
Schedule sets forth an accurate and complete list of the Seller’s jurisdiction
of incorporation and the other jurisdictions in which it is authorized to do
business, and an accurate and complete list of the Seller’s current directors
and officers.  The Seller has delivered to the Purchaser accurate and complete
copies of the articles of incorporation and bylaws of the Seller, as currently
in effect, and the Seller is not in default under or in violation of any
provision thereof.
 
20

--------------------------------------------------------------------------------




Section 3.2    Authority and Enforceability.


(a)   The Seller has all requisite corporate power and authority to execute and
deliver this Agreement and each Ancillary Agreement to which the Seller is a
party and to perform its obligations under this Agreement and each such
Ancillary Agreement.  The execution, delivery and performance of this Agreement
and each Ancillary Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the shareholders of Seller.  The Seller has duly and
validly executed and delivered this Agreement and, on or prior to the Closing,
the Seller will have duly and validly executed and delivered each Ancillary
Agreement to which it is a party.  This Agreement constitutes, and upon
execution and delivery each Ancillary Agreement to which the Seller is a party
will constitute, the valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


(b)   Each Shareholder has all requisite power, authority and legal capacity to
execute and deliver this Agreement and each Ancillary Agreement to which such
Shareholder is a party and to perform its respective obligations under this
Agreement and each such Ancillary Agreement. Each Shareholder has duly and
validly executed and delivered this Agreement and, on or prior to the Closing,
each Shareholder will have duly and validly executed and delivered each
Ancillary Agreement to which it is a party.  This Agreement constitutes, and
upon execution and delivery of each Ancillary Agreement to which a Shareholder
is a party will constitute, the valid and binding obligation of the Shareholder
that is party thereto, enforceable against such Shareholder in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity). 


Section 3.3    No Conflict. Except as set forth in Section 3.3 of the Seller
Disclosure Schedule regarding required consents from third parties or
Governmental Authorities or required filings with Governmental Authorities,
neither the execution, delivery and performance of this Agreement or any
Ancillary Agreement by the Seller or any Shareholder, nor the consummation of
the transactions contemplated hereby or thereby, will (a) directly or indirectly
(with or without notice, lapse of time or both) conflict with, result in a
breach or violation of, constitute a default under, give rise to any right of
revocation, withdrawal, suspension, acceleration, cancellation, termination,
modification, imposition of additional obligations or loss of rights under,
result in any payment becoming due under, or result in the imposition of any
Encumbrances on any of the properties or assets of the Seller (including the
Purchased Assets) under, or otherwise give rise to any right on the part of any
Person to exercise any remedy or obtain any relief against Seller or any
Shareholder under (i) the articles of incorporation or bylaws of the Seller or
any resolution adopted by the board of directors or Shareholders of the Seller,
(ii) any Contract to which the Seller or any Shareholder is a party, by which
the Seller, any Shareholder or any of their respective properties or assets
(including the Purchased Assets) is bound or affected or pursuant to which the
Seller or any Shareholder is an obligor or a beneficiary or (iii) any Law,
Judgment or Governmental Authorization applicable to the Seller or any
Shareholder or any of their respective businesses, properties or assets
(including the Purchased Assets) ; or (b) require the Seller or any Shareholder
to obtain any Consent or Governmental Authorization of, give any notice to, or
make any filing or registration with, any Governmental Authority or other
Person, except with respect to clauses (a)(iii) and (b) in any case that would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
21

--------------------------------------------------------------------------------




Section 3.4    Capitalization and Ownership.


(a)    The authorized equity securities of the Seller at the time of Closing
will consist of 20,000 shares of common stock, no par value, of which 16,500
shares are issued and outstanding.  The Shareholders are and on the Closing Date
will be the sole record holders and beneficial owners, free and clear of all
Encumbrances, of all of the issued and outstanding equity securities of the
Seller.  Except as set forth in Section 3.4 of the Seller Disclosure Schedule,
there are no Contracts that bind the Seller or the Shareholders to vote, offer,
purchase, issue, sell or transfer any securities of the Seller (including voting
trusts, proxies, preemptive rights, rights of first refusal, co-sale rights or
“bring-along” rights). No holder of Indebtedness of the Seller has any right to
convert or exchange such Indebtedness for any equity securities or other
securities of the Seller.


(b)    The Seller does not own, control or have any rights to acquire, directly
or indirectly, any capital stock or other equity interests or debt instruments
or securities of any Person.  The Seller is not subject to any obligation or
requirement to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any Person.


Section 3.5    Financial Statements.


(a)    Attached as Section 3.5 of the Seller Disclosure Schedule are the
following financial statements (collectively, the “Financial Statements”):


(i)    unaudited balance sheets of the Seller as of December 31, 2006 and
December 31, 2007 (the most recent of which, the “Balance Sheet”) and the
related unaudited statements of income, changes in Shareholders’ equity and cash
flows for each of the fiscal years then ended; and


(ii)           an unaudited balance sheet of the Seller as of June 30, 2008 (the
“Interim Balance Sheet”) and the related year-to-date unaudited statements of
income, changes in Shareholders’ equity and cash flows for the period then
ended.


(b)           The Financial Statements (including the notes thereto) are correct
and complete in all material respects, are consistent with the books and records
of the Seller and have been prepared in accordance the past custom and practice
of Seller as described in Section 3.5(b) of the Seller Disclosure Schedule,
consistently applied throughout the periods involved.  The Financial Statements
fairly present the financial condition, results of operations, changes in
Shareholders’ equity and cash flows of the Seller as of the respective dates and
for the periods indicated therein provided, however, that the Interim Balance
Sheet is subject to normal year-end audit adjustments (which will not be
materially adverse, individually or in the aggregate) and lack footnotes
required under GAAP.
 
22

--------------------------------------------------------------------------------




Section 3.6    Books and Records.  The books of account, minute books, stock
record books and other records of the Seller, all of which have been made
available to the Purchaser, are accurate and complete in all material respects.


Section 3.7    Accounts Receivable.  All accounts receivable of Seller are
reflected properly on the Balance Sheet, the Interim Balance Sheet or the
accounting records of the Seller as of the Closing Date and represent valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business. Except as set forth in Section 3.7 of the
Seller Disclosure Schedule such accounts receivable are current and collectible,
net of the respective reserve set forth in the corresponding line items on the
Balance Sheet or the Interim Balance Sheet or on the accounting records of the
Seller as of the Closing Date, as the case may be (which reserves have been
calculated consistent with the past custom and practice of the Seller).  Subject
to such reserves and reasonable efforts to collect same, each such account
receivable either has been or will be collected in full, without any setoff,
within 150 days after the date on which it first becomes due and payable. Except
as set forth in Section 3.7 of the Seller Disclosure Schedule there is no
contest, claim, defense or right of setoff, other than returns in the ordinary
course of business, relating to the amount or validity of such note or account
receivable.  


Section 3.8    Inventories.  All inventories of the Seller are of a quality and
quantity usable and, with respect to finished goods, salable in the ordinary
course of business.  None of such inventory is slow-moving, obsolete, damaged,
defective or of below-standard quality, and all of which has been or will be
written off or written down to net realizable value on the Balance Sheet, the
Interim Balance Sheet or the accounting records of the Seller as of the Closing
Date in accordance with the past custom and practice of the Seller.  The values
at which such inventories are carried reflect an inventory valuation policy in
accordance with the past custom and practice of the Seller.  The quantities of
each item of inventory are not excessive, but are reasonable in the present
circumstances of the Seller’s business.  Since the date of the Balance Sheet,
the Seller has continued to replenish inventories in the ordinary course of
business and at a cost not exceeding market prices prevailing at the time of
purchase.  All inventories are maintained at the facilities of the Seller and no
inventory is held on a consignment basis.  The Seller does not have any
commitments to purchase inventory other than in the ordinary course of business.


Section 3.9    No Undisclosed Liabilities.  The Seller has no Liabilities except
for (a) Liabilities accrued or expressly reserved for in line items on the
Balance Sheet,(b) Liabilities incurred in the ordinary course of business after
the date of the Balance Sheet, and (c) Liabilities of the type not required to
be reflected or disclosed on a balance sheet prepared in accordance with GAAP
(or the notes thereto).  The Estimated Closing Balance Sheet, when delivered
under Section 2.6, will have been prepared in accordance with GAAP, in a manner
consistent with the methods and practices used to prepare the Interim Balance
Sheet, and correctly and fairly presents the Estimated Closing Net Working
Capital and the other information set forth therein, all in compliance with the
applicable provisions of Section 2.6.  
 
23

--------------------------------------------------------------------------------




Section 3.10          Absence of Certain Changes and Events.  Since the date of
the Interim Balance Sheet, the Seller has conducted its business only in the
ordinary course of business and  there has not been any Material Adverse
Effect.  Without limiting the generality of the foregoing, since the date of the
Balance Sheet, there has not been any:


(a)   amendment or authorization of any amendment to the Seller’s articles of
incorporation, other than to increase the authorized capital of the Seller;


(b)           other than as set forth in Section 3.10(a) above, change in the
Seller’s authorized or issued capital stock, or issuance, sale, grant,
repurchase, redemption, pledge or other disposition of or Encumbrance on any
shares of the Seller’s capital stock or other voting securities or any
securities convertible, exchangeable or redeemable for, or any options, warrants
or other rights to acquire, any such securities;


(c)   split, combination or reclassification of any of Seller’s capital stock;


(d)   declaration, setting aside or payment of any dividend or other
distribution (whether in cash, securities or other property) in respect of the
Seller’s capital stock;


(e)   other than loans from the Shareholders, (i) issuance, incurrence,
assumption, guarantee or amendment of any Indebtedness, or  (ii)  loans,
advances (other than routine advances to the Seller’s employees in the ordinary
course of business) or capital contributions to, or investment in, any other
Person, other than in accordance with the Seller’s cash investment policy as
described in Section 3.10(e) of the Seller Disclosure Schedule;


(f)            sale, lease, license, pledge or other disposition of, or
Encumbrance on, any of the Seller’s properties or assets (other than sales of
inventory for fair consideration or disposition of damaged or obsolete items and
in the ordinary course of business);


(g)   acquisition (i) by merger or consolidation with, or by purchase of all or
a substantial portion of the assets or any stock of, or by any other manner, any
business or Person or (ii) of any properties or assets that are material to the
Seller individually or in the aggregate, except purchases of inventory for fair
consideration and in the ordinary course of business;


(h)   damage to, or destruction or loss of, any of the Seller’s properties or
assets with an aggregate value to the Seller in excess of $10,000, whether or
not covered by insurance;


(i)    entry into, modification, acceleration, cancellation or termination of,
or receipt of notice of cancellation or termination of, any Contract (or series
of related Contracts) which involves a total remaining commitment by or to the
Seller of at least $25,000 outside the ordinary course of business;
 
24

--------------------------------------------------------------------------------




(j)    (i)   except as required by Law, adoption, entry into, termination or
amendment of any Seller Plan, collective bargaining agreement or employment,
severance or similar Contract, (ii) increase in the compensation or fringe
benefits of, or payment of any bonus to, any director, officer, employee or
consultant or other independent contractor of the Seller, (iii) amendment or
acceleration by the Seller of the payment, right to payment or vesting of any
compensation or benefits, (iv) payment by the Seller of any benefit not provided
for as of the date of this Agreement under any Seller Plan, (v) grant by the
Seller of any awards under any bonus, incentive, performance or other
compensation plan or arrangement or benefit plan, including the grant of stock
options, stock appreciation rights, stock based or stock related awards,
performance units or restricted stock, or the removal of existing restrictions
in any Seller Plans or Contracts or awards made thereunder or (vi) any action by
the Seller other than in the ordinary course of business to fund or in any other
way secure the payment of compensation or benefits under any Seller Plan;


(k)   cancellation, compromise, release or waiver of any claims or rights (or
series of related claims or rights) with a value to the Seller exceeding $10,000
or otherwise outside the ordinary course of business;


(l)    settlement or compromise in connection with any Proceeding involving the
Seller;


(m)          capital expenditure or other expenditure by the Seller with respect
to property, plant or equipment in excess of $10,000 in the aggregate; 


(n)   change in the Seller’s accounting principles, methods or practices;


(o)   acceleration or delay in the payment of accounts payable or other
Liabilities or in the collection of notes or accounts receivable;


(p)   making or rescission by the Seller of any Tax election, settlement or
compromise of any Tax Liability or amendment of any Tax Return; or


(q)   agreement by the Seller, whether in writing or otherwise, to do any of the
foregoing.


Section 3.11          Assets.   The Seller has good and marketable title to, or
in the case of leased properties and assets, valid leasehold interests in, all
of the Purchased Assets, free and clear of any Encumbrances.  The Purchased
Assets constitute all of the properties and assets used in or necessary to
conduct the Seller’s business as conducted and as currently planned to be
conducted by the Seller.  None of the Excluded Assets is material to the
Seller’s business.
 
25

--------------------------------------------------------------------------------




Section 3.12          Leased Real Property.


(a)   The Seller does not own any real property, nor has the Seller ever owned
any real property.


(b)   Section 3.12(b) of the Seller Disclosure Schedule sets forth an accurate
and complete description (by street address of the subject leased real property,
the date and term of the lease, sublease or other occupancy right, the name of
the parties thereto, each amendment thereto and the aggregate annual rent
payable thereunder) of all land, buildings, structures, fixtures, improvements
and other interests in real property that is leased or otherwise occupied by the
Seller exclusive of any occupancy by the Seller of customer sites during the
course of installations (the “Leased Real Property”).  The Seller holds valid
leasehold interests in the Leased Real Property, free and clear of any
Encumbrances. The Seller has delivered to the Purchaser accurate and complete
copies of all leases relating to the Leased Real Property.  With respect to each
such lease, the Seller has not exercised or given any notice of exercise of, nor
has any lessor or landlord exercised or given any notice of exercise by such
party of, any option to purchase, right of first offer or right of first refusal
to purchase contained in any such lease.  The rental set forth in each lease of
the Leased Real Property is the actual rental being paid, and there are no
separate agreements or understandings with respect to the same.  Each lease of
the Leased Real Property grants the Seller the exclusive right to use and occupy
the demised premises thereunder.


(c)   The Seller is in peaceful and undisturbed possession of the Leased Real
Property, and  there are no contractual or  legal restrictions that preclude or
restrict the ability of the Seller to use such Leased Real Property for the
purposes for which it is currently being used.  The Seller has not subleased,
licensed or otherwise granted to any Person the right to use or occupy any
portion of the Leased Real Property, and the Seller has not received notice, and
the Seller has no Knowledge, of any claim of any Person to the contrary.


Section 3.13          Intellectual Property. 


(a)           The Seller owns or otherwise possesses valid and legally
enforceable rights to use the Purchased Intellectual Property.  The Purchased
Intellectual Property constitutes all of the Intellectual Property used in or
necessary to conduct the Seller’s business as conducted by the Seller.  Section
3.13(a) of the Seller Disclosure Schedule sets forth an accurate and complete
list of all of the Purchased Intellectual Property, other than the Third Party
Intellectual Property listed in the Seller Disclosure Schedule pursuant to
Section 3.13(c), that is owned by the Seller (the “Owned Intellectual
Property”). The Seller is the sole and exclusive owner of the Owned Intellectual
Property, has the right to transfer the Owned Intellectual Property as
contemplated by this Agreement and has executed no agreement and taken no action
in conflict with this Agreement or in derogation of the rights transferred under
this Agreement. The transfer of the Owned Intellectual Property to the Purchaser
will vest solely and exclusively in the Purchaser valid title to the Owned
Intellectual Property, and the full right to use, license and transfer the
Purchased Intellectual Property in the same manner and on the same terms and
conditions that the Seller had immediately prior to the Closing.
 
26

--------------------------------------------------------------------------------




(b)           With respect to the Owned Intellectual Property, Section 3.13(b)
of the Seller Disclosure Schedule sets forth an accurate and complete list (by
name and, where applicable, registration number and jurisdiction of
registration, application, certification and filing) of (i) all patents and
patent applications, registered and unregistered trademarks and service marks
(including Internet domain names) and applications for the same, trade names,
corporate names and copyright registrations and applications, indicating for
each, the applicable jurisdiction, registration number (or application number)
and date issued (or date filed) and (ii) all computer software items (provided
the Seller need not separately list licenses of Internally Used Shrinkwrap
Software), and identifies all Contracts under which the Seller has licensed or
otherwise granted rights in any of the Owned Intellectual Property to any
Person.


(c)           Section 3.13(c) of the Seller Disclosure Schedule sets forth an
accurate and complete list of all Intellectual Property that any third party has
licensed or sublicensed to the Seller or otherwise authorized the Seller to use
(the “Third Party Intellectual Property”), including a list of the related
Contracts (provided the Seller need not separately list licenses of Internally
Used Shrinkwrap Software).  The Seller has not granted any sublicense or similar
right with respect to any such Third Party Intellectual Property.


(d)           The Owned Intellectual Property is free of all payment obligations
and other Encumbrances and is not subject to any Judgments or limitations or
restrictions on use or otherwise.  No Person has any rights in the Owned
Intellectual Property that could cause any reversion or renewal of rights in
favor of that Person or termination of the Seller’s rights in the Owned
Intellectual Property.  There is no Proceeding, Judgment, Contract or other
arrangement that prohibits or restricts the Seller from carrying on the Seller’s
business, or any portion of it, anywhere in the world.


(e)           All patents and registered and unregistered trademarks, service
marks and copyrights included in the Purchased Intellectual Property are valid
and subsisting under applicable Law.  The Purchased Intellectual Property does
not infringe, misappropriate or otherwise conflict with or violate any
Intellectual Property rights of any Person, and to the extent the patents
included therein are issued, such patents are valid, lawfully issued and
enforceable, and to the extent pending, valid, not abandoned and
patentable.  The Purchaser’s exploitation of the Purchased Intellectual
Property, including without limitation, the manufacture, use, offer for sale,
sale or importation of any product containing the Purchased Intellectual
Property, will not result in infringement of any Intellectual Property Right of
any Person, now or hereafter existing, including, without limitation, any patent
of any Person, all applications from which such patents claim priority, all
continuations, divisions, reissues or other applications claiming priority to
any of the foregoing, all patents issuing from any of the foregoing, and all
reissues, reexaminations and extensions of the foregoing, in each case anywhere
in the world.  No event has occurred or circumstance exists that could render
any of the Purchased Intellectual Property invalid or unenforceable.  The Seller
has delivered to the Purchaser accurate and complete copies of all patents,
registrations and applications, each as amended to date, included in the Owned
Intellectual Property and all other written documentation evidencing ownership
and prosecution of each such item.
 
27

--------------------------------------------------------------------------------




(f)            The Seller has not agreed to indemnify, defend or otherwise hold
harmless any other Person with respect to Losses resulting or arising from the
Purchased Intellectual Property, except under those Contracts summarized or
described in Section 3.13(c) of the Seller Disclosure Schedule.


(g)           To the Seller’s Knowledge, no Person has used, disclosed,
infringed or misappropriated any of the Purchased Intellectual Property, other
than authorized uses and disclosures in accordance with the Contracts described
in Sections 3.13(b) and 3.13(c) of the Seller Disclosure Schedule.  The Seller
has not commenced or threatened any Proceeding, or asserted any allegation or
claim, against any Person for infringement or misappropriation of the Purchased
Intellectual Property.


(h)           The Seller has not received notice of any pending or threatened
Proceeding or any allegation or claim in which any Person alleges that the
Seller, its business or the Purchased Intellectual Property has violated any
Person’s Intellectual Property rights. There are no pending disputes between the
Seller and any other Person relating to the Purchased Intellectual Property.


(i)            The Seller has taken all commercially reasonable steps necessary
to comply with all duties of the Seller to protect the confidentiality of
information provided to the Seller by any other Person.  Other than as set forth
in Schedule 3.13(i), the Seller has not obtained from any of its current and
former employees, consultants and other independent contractors with access to
Purchased Intellectual Property an executed proprietary information and
inventions assignment agreement.


Section 3.14          Contracts. 


(a)    Section 3.14(a) of the Seller Disclosure Schedule sets forth an accurate
and complete list of each Contract (or group of related Contracts) to which the
Seller is a party, by which the Seller or any of the Purchased Assets is bound
or affected or pursuant to which the Seller is an obligor or a beneficiary,
which:


(i)    is for the purchase or sale of materials, supplies, goods, services,
equipment or other assets, the performance of which extends over a period of
more than one year or that otherwise involves an amount or value in excess of
$10,000;


(ii)   is for capital expenditures in excess of $10,000;


(iii)          is a mortgage, indenture, guarantee, loan or credit agreement,
security agreement or other Contract relating to Indebtedness, other than
accounts receivables and payables in the ordinary course of business;


(iv)          is a lease or sublease of any real or personal property, (other
than personal property leases and conditional sales agreements having a value
per item or aggregate payments of less than $10,000 and a term of less than one
year);
 
28

--------------------------------------------------------------------------------




(v)   is a license or other Contract under which (A) the Seller has licensed or
otherwise granted rights in any Purchased Intellectual Property to any Person or
(B) any Person has licensed or sublicensed to the Seller, or otherwise
authorized the Seller to use, any Third Party Intellectual Property (other than
licenses of Internally Used Shrinkwrap Software);


(vi)          is for the employment of, or receipt of any services from, any
director or officer of the Seller or any other Person on a full-time, part-time,
consulting or other basis (other than any such arrangements which are not in
writing and which are terminable without penalty to the Seller on not more than
30 days’ prior written notice);


(vii)         provides for severance, termination or similar pay to any of the
Seller’s current or former directors, officers, employees or consultants or
other independent contractors;


(viii)        provides for a loan or advance of any amount to any director or
officer of the Seller, other than advances for travel and other appropriate
business expenses in the ordinary course of business;


(ix)   licenses any Person to manufacture or reproduce any of the
Seller’s products, services or technology or any Contract to sell or distribute
any of the Seller’s  products, services or technology;


(x)    is a joint venture, partnership or other Contract involving any joint
conduct or sharing of any business, venture or enterprise, or a sharing of
profits or losses or pursuant to which the Seller has any ownership interest in
any other Person or business enterprise;


(xi)   contains any covenant limiting the right of the Seller to engage in any
line of business or to compete (geographically or otherwise) with any Person,
granting any exclusive rights to make, sell or distribute the Seller’s products,
granting any “most favored nations” or similar rights or otherwise prohibiting
or limiting the right of the Seller to make, sell or distribute any products or
services;


(xii)          involves payments based, in whole or in part, on profits,
revenues, fee income or other financial performance measures of the Seller;


(xiii)         is a power of attorney granted by or on behalf of the Seller;


(xiv)        is a written warranty, guaranty or other similar undertaking with
respect to contractual performance extended by the Seller other than in the
ordinary course of business;


(xv)         is a settlement agreement with respect to any pending or threatened
Proceeding entered into since Seller’s inception; or
 
29

--------------------------------------------------------------------------------




(xvi)        was entered into other than in the ordinary course of business and
that involves an amount or value in excess of $10,000 or contains or provides
for an express undertaking by the Seller to be responsible for consequential
damages.


(b)   The Seller has delivered to the Purchaser an accurate and complete copy
(in the case of each written Contract) or an accurate and complete written
summary (in the case of each oral Contract) of each Contract required to be
listed in Section 3.14(a) of the Seller Disclosure Schedule.  With respect to
each such Contract required to be listed:


(i)            the Contract is  legal, valid, binding, enforceable and in full
force and effect except to the extent it has previously expired in accordance
with its terms;


(ii)   the Seller and, to the Seller’s Knowledge, the other parties to the
Contract have performed all of their respective obligations required to be
performed under the Contract as of the date hereof; and


(iii)          Neither the Seller nor, to the Seller’s Knowledge, any other
party to the Contract is in breach or default under the Contract and no event
has occurred or circumstance exists that (with or without notice, lapse of time
or both) would reasonably be expected to constitute a breach or default by the
Seller or, to the Seller’s Knowledge, by any such other party, or give rise to
any right of revocation, withdrawal, suspension, acceleration, cancellation,
termination, modification, imposition of additional obligations or loss of
rights under, result in any payment becoming due under, result in the imposition
of any Encumbrances on any of the Purchased Assets under, the Contract, nor has
the Seller given or received notice or other communication alleging the same.


(c)   To the Seller’s Knowledge no director, agent, employee or consultant or
other independent contractor of the Seller is a party to, or is otherwise bound
by, any Contract, including any confidentiality, noncompetition or proprietary
rights agreement, with any other Person that in any way adversely affects or
will affect (i) the performance of his or her duties for the Seller, (ii) his or
her ability to assign to the Seller rights to any invention, improvement,
discovery or information relating to the Seller’s business or (iii) the ability
of the Seller to conduct its business as currently conducted or as currently
proposed to be conducted.  


Section 3.15          Tax Matters. 


(a)   The Seller has timely filed all Tax Returns that it was required to file
in accordance with applicable Laws, and each such Tax Return is accurate and
complete in all material respects.  The Seller has timely paid all Taxes due
with respect to the taxable periods covered by such Tax Returns and all other
Taxes (whether or not shown on any Tax Return) which are due and payable.  No
claim has ever been made by a Governmental Authority in a jurisdiction where the
Seller does not file a Tax Return that it is or may be subject to taxation by
that jurisdiction. The Seller has not requested an extension of time within
which to file any Tax Return which has not since been filed.  The Seller has
delivered to the Purchaser accurate and complete copies of all Tax Returns of
the Seller (and its predecessors) for the years ended 2005, 2006 and 2007. There
are no liens on any of the assets of Seller that arose in connection with any
failure (or alleged failure) to pay Taxes.
 
30

--------------------------------------------------------------------------------




(b)   All Taxes that the Seller is required by Law to withhold or collect,
including sales and use Taxes and amounts required to be withheld or collected
in connection with any amount paid or owing to any employee, independent
contractor, creditor, shareholder, or other Person, have been duly withheld or
collected.  To the extent required by applicable Law, all such amounts have been
paid over to the proper Governmental Authority or, to the extent not yet due and
payable, are held in separate bank accounts for such purpose.


(c)   To the Seller’s Knowledge, no Governmental Authority will assess any
additional Taxes  for any period for which Tax Returns have been filed.  No
federal, state, local or foreign audits or other Proceedings are pending or
being conducted, nor has the Seller received any (i) notice from any
Governmental Authority that any such audit or other Proceeding is pending,
threatened or contemplated, (ii) request for information related to Tax matters
or (iii) notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted or assessed by any Governmental Authority against the Seller,
with respect to any Taxes due from or with respect to the Seller or any Tax
Return filed by or with respect to the Seller.  The Seller has not granted or
been requested to grant any waiver of any statutes of limitations applicable to
any claim for Taxes or with respect to any Tax assessment or deficiency.  The
Seller has delivered to the Purchaser accurate and complete copies of all
examination reports and statements of deficiencies assessed against or agreed to
by the Seller since 2002.


(d)   All Tax deficiencies that have been claimed, proposed or asserted in
writing against the Seller have been fully paid or finally settled, and no issue
has been raised in writing in any examination which, by application of similar
principles, could be expected to result in the proposal or assertion of a Tax
deficiency for any other year not so examined.


(e)   No position has been taken on any Tax Return with respect to the business
or operations of the Seller for a taxable period for which the statute of
limitations for the assessment of any Taxes with respect thereto has not expired
that is contrary to any publicly announced position of a taxing authority or
that is substantially similar to any position which a taxing authority has
successfully challenged in the course of an examination of a Tax Return of the
Seller. The Seller has disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of income Tax
under Section 6662 of the Code.


(f)    The Seller is not a party to or bound by any Tax sharing agreement, Tax
indemnity obligation or similar Contract or practice with respect to Taxes
(including any advance pricing agreement, closing agreement or other Contract
relating to Taxes with any Governmental Authority).


(g)   The Seller is not and has not been a member of an affiliated group within
the meaning of Section 1504(a) of the Code (or any similar group defined under a
similar provision of foreign, state or local Law) and the Seller has no
Liability for Taxes of any other Person under Section 1.1502-6 of the Treasury
Regulations (or any similar provision of foreign, state or local Law), as a
transferee or successor, by Contract or otherwise.
 
31

--------------------------------------------------------------------------------




(h)   The Seller has not entered into any transactions with respect to the
Purchased Assets that require disclosure under Section 6011 of the Code.


(i)    The Seller is not a “foreign person” as defined in Section 1445(f)(3) of
the Code.


Section 3.16          Employee Benefit Matters.


(a)   Section 3.16(a) of the Seller Disclosure Schedule sets forth an accurate
and complete list of all Seller Plans.


(b)   The Seller has delivered to the Purchaser an accurate and complete copy of
(i) each writing that sets forth the terms of each Seller Plan, including plan
documents, plan amendments, any related trusts, all summary plan descriptions
and other summaries and descriptions furnished to participants and
beneficiaries, (ii) all personnel, payroll and employment manuals and policies
of the Seller, (iii) a written description of any Seller Plan that is not
otherwise in writing, (iv) the Form 5500 filed in each of the most recent three
plan years with respect to each Seller Plan, including all schedules thereto,
financial statements and the opinions of independent accountants.


(c)   Neither the Seller nor any ERISA Affiliate has ever established,
maintained or contributed to, or had an obligation to maintain or contribute to,
any (i) multiemployer plan as defined in Section 3(37)(A) of ERISA, (ii) plan
subject to Title IV of ERISA, (iii) voluntary employees’ beneficiary association
under Section 501(c)(9) of the Code, (iv) organization or trust described in
Section 501(c)(17) or 501(c)(20) of the Code, (v) welfare benefit fund as
defined in Section 419(e) of the Code, or (vi) a Seller Plan that is an employee
welfare plan described in Section 3(1) of ERISA that has two or more
contributing sponsors at least two of which are not under common control within
the meaning of Section 3(40) of ERISA.


(d)   Each Seller Plan is and at all times has been maintained, funded, operated
and administered, and the Seller has performed all of its obligations under each
Seller Plan, in each case in all material respects in accordance with the terms
of such Seller Plan and in material compliance with all applicable Laws,
including ERISA and the Code.  All contributions required to be made to any
Seller Plan by applicable Law and the terms of such Seller Plan, and all
premiums due or payable with respect to insurance policies funding any Seller
Plan, for any period through the Closing Date, have been timely made or paid in
full or, to the extent not required to be made or paid on or before the Closing
Date, have been fully reflected in line items on the Interim Balance Sheet.


(e)   Each Seller Plan that is a pension plan that meets or purports to meet the
requirements of Section 401(a) of the Code (a “Qualified Plan”) has received a
favorable determination or opinion letter from the IRS that it is qualified
under Section 401(a) of the Code and that its related trust is exempt from
federal income Tax under Section 501(a) of the Code, and each such Qualified
Plan complies in form and in operation in all material respects with the
requirements of the Code and meets the requirements of a “qualified plan” under
Section 401(a) of the Code.  No event has occurred or circumstance exists that
could reasonably be expected to give rise to disqualification or loss of
Tax-exempt status of any such Qualified Plan or trust.  
 
32

--------------------------------------------------------------------------------




Section 3.17          Employment and Labor Matters. 


(a)   Section 3.17(a) of the Seller Disclosure Schedule sets forth an accurate
and complete list of all employees and independent contractors currently
performing services for the Seller, including each employee on leave of absence
or layoff status, along with the position, date of hire, engagement or
seniority, compensation and non-standard benefits, scheduled or contemplated
increases in compensation and benefits, scheduled or contemplated promotions,
accrued but unused sick and vacation leave or paid time off and service credited
for purposes of vesting and eligibility to participate under any Seller Plan
with respect to such Persons.  To the Seller’s Knowledge, no employee of the
Seller intends to terminate his or her employment with the Seller.


(b)   Except as set forth on Section 3.17(b) of the Seller Disclosure Schedule:
(i) Seller is not, and has not been, a party to or bound by any collective
bargaining, works council, employee representative or other Contract with any
labor union, works council or representative of any employee group, nor is any
such Contract being negotiated by the Seller; (ii) the Seller has no Knowledge
of any union organizing, election or other activities made or threatened at any
time within the past three years by or on behalf of any union, works council,
employee representative or other labor organization or group of employees with
respect to any employees of the Seller; and (iii) there is no union, works
council, employee representative or other labor organization, which, pursuant to
applicable Law, must be notified, consulted or with which negotiations need to
be conducted in connection with the transactions contemplated by this Agreement.


(c)   Since its inception, the Seller has not experienced any labor strike,
picketing, slowdown, lockout, employee grievance process or other work stoppage
or labor dispute, nor to the Seller’s Knowledge is any such action
threatened.  To the Seller’s Knowledge, no event has occurred or circumstance
exists that could reasonably be expected to give rise to any such action, nor
does the Seller contemplate a lockout of any employees.


(d)   The Seller has complied in all material respects with all applicable Laws
and its own policies relating to labor and employment matters, including fair
employment practices, terms and conditions of employment, contractual
obligations, equal employment opportunity, nondiscrimination, immigration,
wages, hours, benefits, workers’ compensation, the payment of social security
and similar Taxes, occupational safety and plant closing.


(e)   There is no Proceeding pending or, to the Seller’s Knowledge, threatened
against or affecting the Seller relating to the alleged violation by the Seller
(or its directors or officers) of any Law pertaining to labor relations or
employment matters.  The Seller has not committed any unfair labor practice, nor
has there been any charge or complaint of unfair labor practice filed or, to the
Seller’s Knowledge, threatened against the Seller before any Governmental
Authority.  There has been no complaint, claim or charge of discrimination filed
or, to the Seller’s Knowledge, threatened, against the Seller with any
Governmental Authority.
 
33

--------------------------------------------------------------------------------




Section 3.18          Environmental, Health and Safety Matters.


(a)   The Seller is, and at all times has been, in compliance in all material
respects with all, and not subject to any Liability under any, Environmental
Laws and Occupational Safety and Health Laws.  Without limiting the generality
of the foregoing, the Seller and its Affiliates have obtained and complied in
all material respects with all Governmental Authorizations that are required
pursuant to Environmental Laws and Occupational Safety and Health Laws for the
occupation of their facilities and the operation of their businesses.  An
accurate and complete list of all such Governmental Authorizations is set forth
in Section 3.18(a) of the Seller Disclosure Schedule.


(b)   The Seller has not received any notice, report or other written
communication or information regarding (i) any actual, alleged or potential
violation of, or failure to comply with, any Environmental Law or Occupational
Safety and Health Law or (ii) any Liability or potential Liability, including
any investigatory, remedial or corrective obligation, relating to the Seller or
any Leased Real Property or other property or facility currently or previously
owned, leased, operated or controlled by the Seller arising under any
Environmental Law or Occupational Safety and Health Law.


(c)   The Seller has not treated, stored, disposed of, arranged for or permitted
the disposal of, transported, handled, generated, manufactured, distributed,
exposed any Person to or released any substance, including any Hazardous
Material, or owned or operated any property or facility, in a manner that has
given rise to, or could reasonably be expected to give rise to, any Liability,
including any Liability for fines, penalties, response costs, corrective costs,
personal injury, property damage, natural resources damage or attorneys’ fees,
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Solid Waste Disposal Act, or any other Environmental Law or
Occupational Safety and Health Law.


(d)   The Seller has not, either expressly or by operation of Law, assumed,
undertaken, provided an indemnity with respect to or otherwise become subject to
any Liability, including any obligation for corrective or remedial action, of
any other Person relating to any Environmental Law. 


(e)   No event has occurred or circumstance exists relating to the operations
of, or the properties or facilities currently or previously owned, leased,
operated or controlled by, the Seller that could reasonably be expected to (i)
prevent, hinder or limit continued compliance in all respects with any
Environmental Law or Occupational Safety and Health Law, (ii) give rise to any
investigatory, remedial or corrective obligations pursuant to any Environmental
Law or Occupational Safety and Health Law or (iii) give rise to any other
Liability pursuant to any Environmental Law or Occupational Safety and Health
Law, including any Liability relating to onsite or offsite releases of, or
exposure to, Hazardous Materials, personal injury, property damage or natural
resources damage.
 
34

--------------------------------------------------------------------------------




Section 3.19          Compliance with Laws, Judgments and Governmental
Authorizations.


(a)   Without limiting the scope of any other representation in this Agreement,
the Seller is in compliance in all material respects and has complied in all
material respects with all, and has not violated in any material respects any,
Laws, Judgments or Governmental Authorizations applicable to it or to the
conduct of its business or the ownership or use of any of its properties or
assets.  The Seller has not received any notice or other communication from any
Governmental Authority or any other Person regarding any actual, alleged or
potential violation of, or failure to comply with, any applicable Law, Judgment
or Governmental Authorization, any actual or threatened revocation, withdrawal,
suspension, cancellation, termination or modification of any Governmental
Authorization, or any actual, alleged or potential obligation on the part of the
Seller to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature.


(b)   Section 3.19(b) of the Seller Disclosure Schedule sets forth an accurate
and complete list of all Governmental Authorizations held by the Seller or that
otherwise relates to the conduct of its business or the ownership or use by the
Seller of any of the Purchased Assets, all of which are valid and in full force
and effect.  The Governmental Authorizations listed in Section 3.19(b) of the
Seller Disclosure Schedule collectively constitute all of the Governmental
Authorizations necessary for the Seller to conduct the Seller’s business
lawfully in the manner in which the Seller currently conducts its business and
to permit the Seller to own and use the Purchased Assets in the manner in which
it currently owns and uses such assets.


(c)   Section 3.19(c) of the Seller Disclosure Schedule sets forth an accurate
and complete list of all Judgments to which the Seller or any of its properties
or assets, is or has been subject.  To the Seller’s Knowledge, no director,
officer, employee or agent of the Seller is subject to any Judgment that
prohibits such director, officer, employee or agent from engaging in or
continuing any conduct, activity or practice relating to the Seller.


Section 3.20          Legal Proceedings.  Section 3.20 of the Seller Disclosure
Schedule sets forth an accurate and complete list of all pending Proceedings (a)
by or against the Seller, or to the Seller’s Knowledge, that otherwise relate to
or could reasonably be expected to affect the Seller’s business, properties or
assets, (b) to the Seller’s Knowledge, by or against any of the directors or
officers of the Seller in their capacities as such or (c) by or against the
Seller that challenge, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the transactions
contemplated by this Agreement.  To the Seller’s Knowledge, no other such
Proceeding has been threatened, and no event has occurred or circumstance exists
that could reasonably be expected to give rise to or serve as a basis for the
commencement of any such Proceeding.  The Seller has delivered to the Purchaser
accurate and complete copies of all pleadings, correspondence, audit response
letters and other documents relating to such Proceedings.

 
35

--------------------------------------------------------------------------------

 
Section 3.21     Customers and Suppliers.


(a)          Section 3.21(a) of the Seller Disclosure Schedule sets forth an
accurate and complete list of (i) the names and addresses of all customers that
ordered goods and services from the Seller with an aggregate value for each such
customer of $25,000 or more during the 12-month period ended November 30, 2008
and (ii) the amount for which each such customer was invoiced during such
period.  The Seller has not received any notice or has any reason to believe
that any customer of the Seller (A) has ceased, or will cease, to use the
products, goods or services of the Seller, (B) has substantially reduced, or
will substantially reduce, the use of products, goods or services of the Seller
or (C) has sought, or is seeking, to reduce the price it will pay for products,
goods or services of the Seller, including in each case after the consummation
of the transactions contemplated by this Agreement.  To the Seller’s Knowledge,
no customer described in clause (i) of the first sentence of this subsection (a)
has otherwise threatened to take any action described in the preceding sentence
as a result of the consummation of the transactions contemplated by this
Agreement.  No customer of the Seller has any right to any credit or refund for
products or goods sold or services rendered or to be rendered by the Seller
pursuant to any Contract with or practice of the Seller other than pursuant to
the terms of the applicable Contract.


(b)          Section 3.21(b) of the Seller Disclosure Schedule sets forth an
accurate and complete list of (i) the names and addresses of all suppliers from
which the Seller ordered raw materials, supplies, merchandise and other goods
and services with an aggregate purchase price for each such supplier of $25,000
or more during the 12-month period ended November 30, 2008 and (ii) the amount
for which each such supplier invoiced the Seller during such period.  The Seller
has not received any notice or has any reason to believe that there has been any
material adverse change in the price of such raw materials, supplies,
merchandise or other goods or services, or that any such supplier will not sell
raw materials, supplies, merchandise and other goods and services to the
Purchaser at any time after the Closing on terms and conditions similar to those
used in its current sales to the Seller, subject to general and customary price
increases.  To the Seller’s Knowledge, no supplier described in clause (i) of
the first sentence of this subsection (b) has otherwise threatened to take any
action described in the preceding sentence as a result of the consummation of
the transactions contemplated by this Agreement.


Section 3.22     Product Warranty; Performance Guarantees.


(a)          The Seller has no standard form of guaranty or warranty.  No
product manufactured, sold, licensed, leased or delivered by the Seller is
subject to any guaranty, warranty or other indemnity beyond those set forth in
Schedule 2.1(e) under the heading “ACT Contracts, Guarantee and Warranty
Obligations.”  Each product manufactured, sold, licensed, leased or delivered by
the Seller at all times has been in conformity in all material respects with all
applicable contractual commitments and all express and implied warranties, and
the Seller has no Liability (and no event has occurred or circumstance exists
that could reasonably be expected to give rise to any Proceeding, claim or
demand against any of them giving rise to any Liability) for replacement or
repair thereof or other damages in connection therewith, and subject only to the
reserve for product warranty claims set forth in the corresponding line item on
the Interim Balance Sheet, as adjusted for the passage of time through the
Closing Date in the ordinary course of business, consistent with the past custom
and practice of the Seller.


(b)          The Seller has satisfied in all respects the performance guarantees
in any Contract for which the Seller has been fully paid.

 
36

--------------------------------------------------------------------------------

 

Section 3.23     Product Liability.  The Seller has no Liability (and to
Seller’s Knowledge no event has occurred or circumstance exists that could
reasonably be expected to give rise to any Proceeding, claim or demand against
any of them giving rise to any Liability) arising out of any injury to
individuals or property as a result of the ownership, possession or use of any
product manufactured, sold, leased or delivered by the Seller.


Section 3.24     Insurance.


(a)          Section 3.24 of the Seller Disclosure Schedule sets forth an
accurate and complete list of (a) insurance maintained by the Seller, within the
past two years, and (b) all outstanding performance bonds and letters of credit
currently securing contractual performance by the Seller.  All premiums and/or
fees due and payable under such insurance policies, bonds and letters of
credit  have been paid and the Seller is otherwise in compliance with the terms
thereof.  The Seller has no Knowledge of any threatened termination of, or
material premium increase with respect to, any such insurance policy.  Section
3.24 of the Seller Disclosure Schedule further sets forth an accurate and
complete list of all claims asserted by the Seller pursuant to any such
insurance policy bond or letter of credit since January 1, 2005, and describes
the nature and status of the claims.  The Seller has not failed to give in a
timely manner any notice of any claim that may be insured under any certificate
of insurance policy required to be listed in Section 3.24 of the Seller
Disclosure Schedule and there are no outstanding claims which have been denied
or disputed by the insurer. The Seller has never maintained, established,
sponsored, participated in or contributed to any self-insurance program,
retrospective premium program or captive insurance program. Schedule 3.24
describes: (i) any self-insurance arrangement by or affecting the Seller,
including any reserves established thereunder; and (ii) all obligations of the
Seller to provide insurance coverage to Third Parties (for example, under sales
contracts or service agreements) and identifies the policy under which such
coverage is provided.


Section 3.25     Foreign Corrupt Political Practices Act; Export Control.


(a)          Neither the Seller nor its Affiliates have, to obtain or retain
business for the Seller, directly or indirectly offered, paid or promised to
pay, or authorized the payment of, any money or other thing of value (including
any fee, gift, sample, travel expense or entertainment with a value in excess of
$100 in the aggregate to any one individual in any year), to: (i) any person who
is an official, officer, agent, employee or representative of any Governmental
Authority; (ii) any political party or official thereof; (iii) any candidate for
political or political party office; or (iv) any other individual or entity;
while knowing or having reason to believe that all or any portion of such money
or thing of value would be offered, given, or promised, directly or indirectly,
to any such official, officer, agent, employee, representative, political party,
political party official, candidate, individual, or any entity affiliated with
such political party or official or political office.


(b)          The Seller has made all payments to third parties by check mailed
to such third parties’ principal place of business or by wire transfer to a bank
located in the same jurisdiction as such party’s principal place of business.

 
37

--------------------------------------------------------------------------------

 

(c)          Each transaction is properly and accurately recorded on the books
and records of the Seller, and each document upon which entries in the Seller’s
books and records are based is complete and accurate in all respects. The Seller
maintains a system of internal accounting controls adequate to insure that the
Seller maintains no off-the-books accounts.


(d)          The Seller has at all times been in compliance in all material
respects with all Laws relating to export control and trade embargoes.


Section 3.26     Related Party Transactions.  No Shareholder, director, officer
or employee of the Seller, or Affiliate of any such Shareholder, director,
officer or employee (each, an “Associate”), or Affiliate of the Seller, (i)
owns, directly or indirectly, and whether on an individual, joint or other
basis, any interest in (A) any property or asset, real, personal or mixed,
tangible or intangible, used in or pertaining to the Seller’s business, (B) any
Person that has had business dealings or a financial interest in any transaction
with the Seller, other than business dealings conducted in the ordinary course
of business on terms and conditions as favorable to the Seller as would have
been obtained by it at the time in a comparable arm’s-length transaction with a
Person other than an Associate or an Affiliate of the Seller or (C) any Person
that is a supplier, customer or competitor of the Seller except for securities
having no more than 1% of the outstanding voting power of any such supplier,
customer or competing business which are listed on any national securities
exchange, (ii) serves as an officer, director or employee of any Person that is
a supplier, customer or competitor of the Seller.


Section 3.27     No Guarantees.  None of the Liabilities of the Seller is
guaranteed by or subject to a similar contingent obligation of any other
Person.  The Seller has not guaranteed or become subject to a similar contingent
obligation in respect of the Liabilities of any other Person.  There are no
outstanding letters of credit, surety bonds or similar instruments of the Seller
or any of its Affiliates in connection with the Seller’s business or the
Purchased Assets.


Section 3.28     Brokers or Finders.  Except as set forth in Section 3.28 of the
Seller Disclosure Schedule, neither the Seller, any Shareholder nor any Person
acting on behalf of the Seller or any Shareholder has incurred any Liability to
pay any fees or commissions to any broker, finder or agent or any other similar
payment in connection with any of the transactions contemplated by this
Agreement.


Section 3.29     Solvency.  The Seller is not insolvent and will not be rendered
insolvent by any of the transactions contemplated by this Agreement.  As used in
this Section, “insolvent” means that the sum of the debts and other probable
Liabilities of the Seller exceeds the present fair saleable value of the
Seller’s assets.


Section 3.30       Disclaimer.  Except as expressly set forth in this Article 3,
neither the Seller nor any Shareholder makes any representation or warranty,
express or implied, at law or in equity, in respect of any of its assets
(including, without limitation, the Purchased Assets), liabilities or
operations, including, without limitation, with respect to merchantability or
fitness for any particular purpose, and any such other representations or
warranties are hereby expressly disclaimed.

 
38

--------------------------------------------------------------------------------

 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser represents and warrants to the Seller that as of the date of this
Agreement and as of the Closing Date the statements set forth in this Article 4
are true and correct:


Section 4.1     Organization and Good Standing.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation.


Section 4.2     Authority and Enforceability.  The Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement and each
Ancillary Agreement to which it is a party and to perform its obligations under
this Agreement and each such Ancillary Agreement.  The execution, delivery and
performance of this Agreement and each Ancillary Agreement to which the
Purchaser is a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the directors of the Purchaser.  The Purchaser has duly and validly executed
and delivered this Agreement and, on or prior to the Closing, the Purchaser will
have duly and validly executed and delivered each Ancillary Agreement to which
it is a party.  This Agreement constitutes, and upon execution and delivery each
Ancillary Agreement to which the Purchaser is a party will constitute, the valid
and binding obligation of the Purchaser, as applicable, enforceable against the
Purchaser in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


Section 4.3     No Conflict.  Neither the execution, delivery and performance by
the Purchaser of this Agreement and each Ancillary Agreement to which the
Purchaser is a party, nor the consummation by the Purchaser of the transactions
contemplated hereby or thereby, will: (a) directly or indirectly (with or
without notice, lapse of time or both), conflict with, result in a breach or
violation of, constitute a default under, give rise to any right of revocation,
withdrawal, suspension, acceleration, cancellation, termination, modification,
imposition of additional obligations or loss of rights under, result in any
payment becoming due under, or result in the imposition of any Encumbrance on
any of the properties or assets of the Purchaser under (i) the certificate of
incorporation or bylaws of the Purchaser or any resolution adopted by the
stockholders or board of directors of the Purchaser, (ii) any Contract to which
the Purchaser is a party or by which the Purchaser is bound or to which any of
its properties or assets is subject or (iii) any Law, Judgment or Governmental
Authorization applicable to the Purchaser or any of its properties or assets; or
(b) require the Purchaser to obtain any Consent or Governmental Authorization
of, give any notice to, or make any filing or registration with, any
Governmental Authority or other Person, except with respect to clauses (a) and
(b) in any case that would not reasonably be expected to have, either
individually or in the aggregate, a material adverse effect on the ability of
the Purchaser to perform its obligations under this Agreement or on the ability
of the Purchaser to consummate the transactions contemplated by this Agreement.

 
39

--------------------------------------------------------------------------------

 

Section 4.4     Legal Proceedings.  There is no Proceeding pending or, to the
Purchaser’s knowledge, threatened, against the Purchaser that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the transactions contemplated by this Agreement.


Section 4.5     Financial Statements.


(a)          The Purchaser’s Annual Report on Form 10-K for the period ended
December 31, 2007 and Quarterly Reports on Form 10-Q for the periods ended March
31, 2008, June 30, 2008 and September 30, 2008 at the time filed, complied in
all material respects with the applicable requirements of the Securities
Exchange Act of 1934.


(b)          The financial statements included in Purchaser’s Annual Report on
Form 10-K for the period ended December 31, 2007 when filed with the Securities
and Exchange Commission complied as to form in all material respects with
applicable accounting requirements and were, when filed, in accordance with the
books and records of Purchaser, complete and accurate in all material respects,
and presented fairly the consolidated financial position and the consolidated
results of operations, changes in stockholders' equity and cash flows of
Purchaser and its subsidiaries as of the dates and for the periods indicated, in
accordance with generally accepted accounting principles, consistently applied,
subject in the case of interim financial statements to normal year-end
adjustments and the absence of certain footnote information.


(c)          The financial statements included in Purchaser’s Quarterly Reports
on Form 10-Q for the periods ended March 31, 2008, June 30, 2008 and September
30, 2008 when filed with the Securities Exchange Commission complied as to form
in all material respects with applicable accounting requirements and were, when
filed, in accordance with the books and records of Purchaser, complete and
accurate in all material respects, and, in the opinion of Purchaser’s
management, presented fairly the consolidated financial position and the
consolidated results of operations, changes in stockholders' equity and cash
flows of Purchaser and its subsidiaries as of the dates and for the periods
indicated, in accordance with generally accepted accounting principles,
consistently applied, subject in the case of interim financial statements to
normal year-end adjustments and the absence of certain footnote information.


Section 4.6     Brokers or Finders.  Neither the Purchaser nor any Person acting
on its behalf has incurred any Liability to pay any fees or commissions to any
broker, finder or agent or any other similar payment in connection with any of
the transactions contemplated by this Agreement.
 
ARTICLE 5
PRE-CLOSING COVENANTS


Section 5.1     Access and Investigation.  Until the Closing and upon reasonable
advance notice from the Purchaser, the Seller will allow the Purchaser and its
directors, officers, employees, agents, prospective financing sources,
consultants and other advisors and representatives reasonable access during
normal business hours to, and furnish them with all documents, records, work
papers and information with respect to, all of the properties, assets,
personnel, books, Contracts, Governmental Authorizations, reports and records
relating to the Seller as the Purchaser may reasonably request.  In addition,
until the Closing, the Seller will cause its accountants to cooperate with the
Purchaser and its representatives in making available the financial information
of the Seller as reasonably requested.  

 
40

--------------------------------------------------------------------------------

 

Section 5.2     Operation of the Business of the Seller.


(a)          Affirmative Covenants.  Until the Closing, except as expressly
consented to by the Purchaser in writing (which consent shall not be
unreasonably withheld, delayed or conditioned by the Purchaser), the Seller
will:


(i)          conduct its business only in the ordinary course of business and
use its commercially reasonable efforts to preserve and protect its business
organization, employment relationships, and relationships with customers,
strategic partners, suppliers, distributors, landlords and others having
dealings with it;


(ii)          pay its accounts payable and other obligations in the ordinary
course of business and in accordance with the Seller’s past practice;


(iii)         perform all of its obligations under all Contracts to which it is
a party, by which it or any of the Purchased Assets is bound or affected or
pursuant to which the Seller is an obligor or beneficiary, and comply with all
Laws, Judgments and Governmental Authorizations applicable to it, its business
or the Purchased Assets;


(iv)         maintain (or use reasonable efforts to cause the applicable
landlord to maintain) the Leased Real Property and all other properties and
assets included in the Purchased Assets in a state of repair and condition that
complies with all applicable Laws and is consistent with the requirements and
normal conduct of the Seller’s business;


(v)          continue in full force and effect the certificates of insurance,
binders and policies set forth in Section 3.24 of the Seller Disclosure
Schedule;


(vi)         maintain its books and records consistent with the past custom and
practice of the Seller;


(vii)        pay all accrued but unpaid bonuses, incentive compensation,
vacation and sick pay due to any of the Seller’s employees up and to the Closing
Date; and


(viii)       confer with the Purchaser concerning any operational matters of a
material nature that is not in the ordinary course of Seller’s business.


(b)          Negative Covenants.  Until the Closing, except as expressly
permitted by this Agreement or as otherwise expressly consented to by the
Purchaser in writing (which consent shall not be unreasonably withheld, delayed
or conditioned by the Purchaser), the Seller will not and the Shareholders will
not cause or permit the Seller to:

 
41

--------------------------------------------------------------------------------

 

(i)           enter into or assume any Contract outside the ordinary course of
business;


(ii)          amend, modify, cancel or terminate any Contract or Governmental
Authorization included in the Purchased Assets outside the ordinary course of
business;


(iii)         except for the payments contemplated in Section 5.2(a)(vii) above
or in the ordinary course of business, grant (or commit to grant) any increase
in the compensation (including incentive or bonus compensation) of any employee
employed by the Seller or institute, adopt or amend (or commit to institute,
adopt or amend) any compensation or benefit plan, policy, program or arrangement
or collective bargaining agreement applicable to any such employee;


(iv)         act or omit to act in a manner that would impair or otherwise
adversely affect the Seller’s business, any of the Purchased Assets or Assumed
Liabilities or the financial or other ability of the Seller to perform its
obligations under this Agreement or any of the Ancillary Agreements;


(v)          otherwise take any action or omit to take any action, which action
or omission would result in a breach of any of the representations and
warranties set forth in Section 3.10; or


(vi)         agree, whether in writing or otherwise, to do any of the foregoing.


Section 5.3     Reasonable Efforts; Lease Agreement.  The Seller and the
Shareholders will use their respective commercially reasonable efforts to (a)
take promptly, or cause to be taken (including actions after the Closing), all
actions, and to do promptly, or cause to be done, all things necessary, proper
or advisable to consummate and make effective the transactions contemplated by
this Agreement and (b) enter into a lease agreement, in form and substance
satisfactory to the Purchaser, with respect to the Seller’s headquarters in
Hooksett, New Hampshire, together with a consent to assignment to the Purchaser
of such lease executed by the landlord.


Section 5.4     Seller Notification.  Until the Closing, the Seller will give
prompt notice to the Purchaser upon becoming aware of (a) the occurrence, or
non-occurrence, of any event, the occurrence or non-occurrence of which would
reasonably be expected to cause any representation or warranty of the Seller or
the Shareholders contained in this Agreement to be untrue or inaccurate, in each
case at any time from and after the date of this Agreement until the Closing,
(b) any failure to comply with or satisfy in any material respect any covenant
or agreement to be complied with or satisfied by the Seller or the Shareholders
under this Agreement and (c) the failure of any condition precedent to the
Purchaser’s obligations under this Agreement.  No notification pursuant to this
Section 5.4 will be deemed to amend or supplement the Seller Disclosure
Schedule, prevent or cure any misrepresentation, breach of warranty or breach of
covenant, or limit or otherwise affect any rights or remedies available to the
Purchaser, including pursuant to Article 7 or Article 9, except as otherwise
provided elsewhere in this Agreement.

 
42

--------------------------------------------------------------------------------

 

Section 5.5     No Negotiation.  Until the Closing, the Seller and the
Shareholders will not, and will cause their respective Affiliates, directors,
officers, shareholders, employees, agents, consultants and other advisors and
representatives not to, directly or indirectly: (a) solicit, initiate,
encourage, knowingly facilitate, or entertain any inquiry or the making of any
proposal or offer; (b) enter into, continue or otherwise participate in any
discussions or negotiations; (c) furnish to any Person any non-public
information or grant any Person access to its properties, assets, books,
Contracts, personnel or records; or (d) approve or recommend, or propose to
approve or recommend, or execute or enter into, any letter of intent, agreement
in principal, merger agreement, acquisition agreement, option agreement or other
Contract or propose, whether publicly or to any director or shareholder, or
agree to do any of the foregoing for the purpose of encouraging or facilitating
any proposal, offer, discussions or negotiations; in each such case regarding
any business combination transaction involving the Seller or any other
transaction to acquire all or any material part of the business, properties or
assets of the Seller or any amount of the capital stock of the Seller (whether
or not outstanding), whether by merger, purchase of assets, purchase of stock,
tender offer, lease, license or otherwise, other than with the Purchaser.  The
Seller and the Shareholders will immediately cease and cause to be terminated
any such negotiations, discussion or Contracts (other than with the Purchaser)
that are the subject of clauses (a), (b) or (d) above and will immediately cease
providing and secure the return of any non-public information and terminate any
access of the type referenced in clause (c) above.  If the Seller, any
Shareholder or any of their respective Affiliates, directors, officers,
shareholders, employees, agents, consultants or other advisors and
representatives receives, prior to the Closing, any offer, proposal or request,
directly or indirectly, of the type referenced in clause (a), (b) or (d) above
or any request for disclosure or access as referenced in clause (c) above, the
Seller or such Shareholder, as applicable, will immediately suspend or cause to
be suspended any discussions with such offeror or Person with regard to such
offers, proposals or requests and notify the Purchaser thereof, including
information as to the identity of the offeror or Person making any such offer or
proposal and the specific terms of such offer or proposal, as the case may be,
and such other information related thereto as the Purchaser may reasonably
request.


Section 5.6     Purchaser Notification.  Until the Closing, the Purchaser will
give notice to the Seller upon becoming aware of any representation or warranty
of the Seller or the Shareholders contained in this Agreement that, to the
Purchaser’s Knowledge, is untrue or inaccurate, in each case at the time this
Agreement is executed and until the Closing.  In the event that the Purchaser
fails to notify the Seller of its Knowledge of any such breach of representation
or warranty in accordance with this Section 5.6, the Purchaser shall be deemed
to have waived its right to be indemnified pursuant to Section 9.1(a) hereof
with respect to such breach by the Seller and the Shareholders.  The Purchaser’s
Knowledge of any such breach will not affect Purchaser’s rights pursuant to
Article 7 hereof.


ARTICLE 6
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE


Section 6.1     Conditions to the Obligation of the Purchaser.  The obligation
of the Purchaser to consummate the transactions contemplated by this Agreement
is subject to the satisfaction, on or before the Closing Date, of each of the
following conditions (any of which may be waived by the Purchaser, in whole or
in part):

 
43

--------------------------------------------------------------------------------

 

(a)          Accuracy of Representations and Warranties.  The  representations
and warranties of the Seller and the Shareholders in this Agreement must have
been true and correct in all  respects as of the date of this Agreement and must
be true and correct in all material respects as of the Closing Date (with
materiality being measured individually and on an aggregate basis with respect
to all breaches of representations and warranties), except for the
representations and warranties set forth in Section 3.2 (Authority and
Enforceability) and Section 3.5 (Financial Statements), and each of the Seller’s
and the Shareholders’ representations and warranties that is qualified as to
materiality or contains terms such as “Material Adverse Effect,” each of which
must have been true and correct in all respects as of the date of this Agreement
and must be true and correct in all respects as of the Closing Date, and except
to the extent any representation or warranty of the Seller and the Shareholders
speaks as of the date of this Agreement or any other specific date, in which
case such representation or warranty must have been true and correct in all
respects as of such date;


(b)          Performance of Covenants.  All of the covenants and obligations
that the Seller or any Shareholder is required to perform or comply with under
this Agreement on or before the Closing Date must have been duly performed and
complied with in all material respects;


(c)          Consents.  Each of the Governmental Authorizations and Consents
listed in Section 6.1(c) and Section 6.2(c) of the Seller Disclosure Schedule
must have been obtained and must be in full force and effect;


(d)          No Action.  There must not be in effect any Law or Judgment, and
there must not have been commenced or threatened any Proceeding, that in any
case could (i) prevent, make illegal or restrain the consummation of, or
otherwise materially alter, any of the transactions contemplated by this
Agreement or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation;


(e)          The Seller’s Employees.  The Purchaser must have come to
satisfactory employment arrangements with each of the Seller’s employees listed
on Schedule 6.1(e) following Closing in the manner contemplated in Section 8.13
hereof.


(f)          Employment Agreements.  The Purchaser must have entered into an
Employment Agreement with each Shareholder;


(g)          Assignment and Assumption Agreement.  The Purchaser and Seller
shall have entered into a mutually acceptable agreement regarding Seller’s
assignment of the terms of this Agreement in the manner contemplated by Section
10.6;


(h)          No Material Adverse Effect.  Since the date of this Agreement,
there must not have been any Material Adverse Effect in respect of Seller’s
business; and

 
44

--------------------------------------------------------------------------------

 

(i)          Transaction Documents.  The Seller must have delivered or caused to
be delivered each document that Section 2.12(a) requires it to deliver.


Section 6.2     Conditions to the Obligation of the Seller.  The obligation of
the Seller to consummate the transactions contemplated by this Agreement is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions (any of which may be waived by the Seller, in whole or in
part):


(a)          Accuracy of Representations and Warranties.  The representations
and warranties of the Purchaser in this Agreement must have been true and
correct in all  respects as of the date of this Agreement and must be true and
correct in all material respects as of the Closing Date (with materiality being
measured individually and on an aggregate basis with respect to all breaches of
representations and warranties), except for the Purchaser’s representations and
warranties that are qualified as to materiality, each of which must have been
true and correct in all respects as of the date of this Agreement and must be
true and correct in all respects as of the Closing Date, and except to the
extent any representation or warranty of the Purchaser speaks as of the date of
this Agreement or any other specific date, in which case such representation or
warranty must have been true and correct in all respects as of such date;


(b)          Performance of Covenants.  All of the covenants and obligations
that the Purchaser is required to perform or comply with under this Agreement on
or before the Closing Date must have been duly performed and complied with in
all material respects (with materiality being measured individually and on an
aggregate basis with respect to all breaches of covenants and obligations);


(c)          Consents.  Each of the Governmental Authorizations and Consents
listed in Section 6.1(c) and Section 6.2(c) of the Purchaser Disclosure Schedule
must have been obtained and must be in full force and effect;


(d)          No Action.   There must not be in effect any Law or Judgment, and
there must not have been commenced or threatened any Proceeding, that in any
case could (i) prevent, make illegal or restrain the consummation of, or
otherwise materially alter, any of the transactions contemplated by this
Agreement or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation; and


(e)          Transaction Documents.  The Purchaser must have delivered or caused
to be delivered to the Seller each document that Section 2.12(b) requires it to
deliver.


ARTICLE 7
TERMINATION


Section 7.1     Termination Events.  This Agreement may, by written notice given
before or at the Closing, be terminated:


(a)          by mutual consent of the Purchaser and the Seller;

 
45

--------------------------------------------------------------------------------

 

(b)          by the Purchaser (so long as the Purchaser is not then in material
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement) if there has been a material breach of any of the
Seller’s or the Shareholders’ representations, warranties, covenants or
agreements contained in this Agreement, which would result in the failure of a
condition set forth in Section 6.1(a) or Section 6.1(b), and which breach has
not been cured or cannot be cured within 30 days after the notice of the breach
from the Purchaser;  


(c)          by the Selling Parties’ Representative (so long as neither the
Seller nor any of the Shareholders is then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement) if there has been a material breach of any of the Purchaser’s
representations, warranties, covenants or agreements contained in this
Agreement, which would result in the failure of a condition set forth in Section
6.2(a) or Section 6.2(b), and which breach has not been cured or cannot be cured
within 30 days after the notice of breach from the Seller;


(d)          by the Purchaser if there has been a Material Adverse Effect in
respect of Seller’s business, other than a Material Adverse Effect caused by the
Purchaser or its Affiliates;


(e)          by either the Purchaser or the Seller if any Governmental Authority
has issued a nonappealable final Judgment or taken any other nonappealable final
action, in each case having the effect of permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement;


(f)          by the Purchaser if the Closing has not occurred (other than
through the failure of the Purchaser to comply fully with its obligations under
this Agreement) on or before January 31, 2009; or


(g)          by the Selling Parties’ Representative if the Closing has not
occurred (other than through the failure of the Seller or any Shareholder to
comply fully with its obligations under this Agreement) on or before January 31,
2009.


Section 7.2     Effect of Termination.


(a)          Each party’s rights of termination under Section 7.1 are in
addition to any other rights it may have under this Agreement or otherwise, and
the exercise of such rights of termination is not an election of remedies.  If
this Agreement is terminated pursuant to Section 7.1, this Agreement and all
rights and obligations of the parties under this Agreement automatically end
without Liability against any party or its Affiliates, except that (a) Sections
3.28 (Brokers or Finders), 8.3 (Confidentiality), and 8.4 (Public Announcement),
and Article 10 (except for Section 10.10 (Specific Performance)) and this
Section 7.2 will remain in full force and survive any termination of this
Agreement and (b) if this Agreement is terminated by a party because of the
breach of this Agreement by another party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.

 
46

--------------------------------------------------------------------------------

 

(b)          If this Agreement is terminated by the Purchaser pursuant to the
provisions of Section 7.1(b), Section 7.1(d) or Section 7.1(f) above, and within
90 days after the date of such termination, the Seller signs a letter of intent
or other agreement relating to the acquisition of a material portion of its
assets, business or securities, in whole or in part, whether directly or
indirectly, through purchase, merger, consolidation, or otherwise (other than
sales of inventory or immaterial portions of Seller’s assets in the ordinary
course) and such transaction is ultimately consummated, then, immediately upon
the closing of such transaction, the Seller shall be obligated to pay, and will
pay to the Purchaser, the amount of Five Hundred Thousand Dollars ($500,000) in
immediately available funds to an account designated by the Purchaser.  This fee
will serve as the exclusive remedy to the Purchaser under this Agreement in the
event of a breach by the Seller or a Shareholder of this Agreement.


ARTICLE 8
ADDITIONAL COVENANTS


Section 8.1     Tax Matters.


(a)          The Seller will pay in a timely manner all applicable sales
(including bulk transfer), use, transfer, conveyance, documentary, recording,
notarial, value added, excise, registration, stamp, gross receipts and similar
Taxes and fees (“Transfer Taxes”), arising out of or in connection with or
attributable to the transactions effected pursuant to this Agreement and the
Ancillary Agreements .


(b)          If, prior to the Closing, there have been any Taxes based on the
value of property assessed against any of the Purchased Assets, the Seller will
pay those Taxes attributable to periods or partial periods ending on or prior to
the Closing Date, and the Purchaser will pay those Taxes attributable to periods
or partial periods beginning after the Closing Date, with a daily allocation for
any period that begins before the Closing Date and ends after the Closing
Date.  Each party agrees to cooperate with the other party in paying or
reimbursing Tax obligations in accordance with this Section 8.1(b).  Nothing in
this Agreement makes a party liable for the income or franchise Taxes of the
other party.  This Section 8.1 (b) does not apply to Transfer Taxes, which are
the sole obligation of the Seller under the provisions of Section 8.1(a). 


Section 8.2     Gross-Up.  If, in the allocation of the Purchase Price prepared
by the Purchaser in accordance with Section 2.10 hereof, the amount of the
Purchase Price allocated to the Shareholders’ covenants contained in Section 8.8
hereof exceeds $1,000,000, then the Purchaser shall pay to the Shareholders an
aggregate amount equal to twenty percent (20%) of such excess, with such payment
being divided among the Shareholders as directed by the Selling Parties’
Representative.  Such payment shall be made not less than fourteen (14) days
following the Purchaser’s filing of its IRS Form 8594 with the IRS.


Section 8.3     Tail Insurance.  For a period of three years following the
Closing, the Seller shall take all actions necessary to maintain tail insurance
covering claims relating to periods prior to the Closing Date, with such
coverage to include errors and omissions, general liability and umbrella
coverage in form and substance consistent with the Seller’s past practices.

 
47

--------------------------------------------------------------------------------

 

Section 8.4     Confidentiality.


(a)          The parties agree to continue to abide by that certain
Confidentiality Agreement between the Seller and the Purchaser dated September
7, 2007 (the “Confidentiality Agreement”).  Beginning on the date of this
Agreement, neither the Seller, any Shareholder nor any of its or their
respective Affiliates will waive any right under any other nondisclosure
agreement previously entered into by   the Seller or any Company or any
Shareholder and any other Person with respect to the evaluation of the sale of
the Seller or any of its material properties or assets without the prior written
consent of the Purchaser.


(b)          From and after the Closing, the confidentiality obligations of the
Purchaser under the Confidentiality Agreement will terminate with respect to all
Confidential Information.  From and after the Closing, the Seller and each
Shareholder will, and will cause each of its respective Affiliates and its and
their directors, officers, shareholders, employees, agents, consultants and
other advisors and representatives (its “Restricted Persons”) to, maintain the
confidentiality of, and not use for their own benefit or the benefit of any
other Person, the Confidential Information.


(c)          Except as contemplated by Section 8.5, the Purchaser, the Seller
and the Shareholders will not, and the Purchaser, the Seller and the
Shareholders will cause each of their respective Restricted Persons not to,
disclose to any Person any information with respect to the legal, financial or
other terms or conditions of this Agreement, any of the Ancillary Agreements or
any of the transactions contemplated hereby or thereby.  The foregoing does not
restrict the right of any party to disclose such information (i) to its
respective Restricted Persons to the extent reasonably required to facilitate
the negotiation, execution, delivery or performance of this Agreement and the
Ancillary Agreements, (ii) to any Governmental Authority or arbitrator to the
extent reasonably required in connection with any Proceeding relating to the
enforcement of this Agreement or any Ancillary Agreement and (iii) as permitted
in accordance with Section 8.4(d).  Each party will advise its respective
Restricted Persons with respect to the confidentiality obligations under this
Section 8.4(a) and will be responsible for any breach or violation of such
obligations by its Restricted Persons.


(d)          If a party or any of its respective Restricted Persons become
legally compelled to make any disclosure that is prohibited or otherwise
restricted by this Agreement, then such party will (i) give the other party
immediate written notice of such requirement, and (ii) consult with and assist
the other party in obtaining an injunction or other appropriate remedy to
prevent such disclosure. .  


Section 8.5     Public Announcements.  Any public announcement or similar
publicity with respect to this Agreement or the transactions contemplated by
this Agreement will be issued at such time and in such manner as the Purchaser
determines after consultation with the Seller.  The Purchaser and the Seller
will consult with each other concerning the means by which the employees,
customers, suppliers and others having dealings with the Seller will be informed
of the transactions contemplated by this Agreement, and the Purchaser has the
right to be present for any such communication. 

 
48

--------------------------------------------------------------------------------

 

Section 8.6     Assistance in Proceedings.  From and after the Closing, at the
reasonable request of the Purchaser (and without expense to the Seller or its
Affiliates) and subject to customary confidentiality restrictions, the Seller
will and will cause its Affiliates to cooperate with the Purchaser and its
counsel in the contest or defense of, and make available its personnel and
provide any testimony and access to its books and records in connection with,
any Proceeding involving or relating to (i) any of the transactions contemplated
by this Agreement or (ii) any action, activity, circumstance, condition,
conduct, event, fact, failure to act, incident, occurrence, plan, practice,
situation, status or transaction on or before the Closing Date involving the
Seller, its business or any Shareholder.


Section 8.7     Privileges.  Effective as of the Closing, the Seller hereby
transfers, to the fullest extent transferable under applicable Law, all attorney
work-product protections, attorney-client privileges and other legal protections
and privileges contained in the books and records transferred as part of the
Purchased Assets and to which the Seller may be entitled in connection with any
of the Purchased Assets or Assumed Liabilities.  The Seller is not waiving, and
will not be deemed to have waived or diminished, any of its attorney
work-product protections, attorney-client privileges or similar protections or
privileges as a result of the disclosure of information to the Purchaser and its
representatives in connection with this Agreement and the transactions
contemplated by this Agreement.  The Seller and the Purchaser (a) share a common
legal and commercial interest in all of the information and communications that
may subject to such protections and privileges, (b) are or may become joint
defendants in Proceedings to which such protections and privileges may relate
and (c) intend that such protections and privileges remain intact should either
party become subject to any actual or threatened Proceeding to which such
information or communications relate.  The Seller agrees that it and its
Affiliates will have no right or power after the Closing Date to assert or waive
any such protection or privilege included in the Purchased Assets.  The Seller
will take any actions reasonably requested by the Purchaser, at the sole cost
and expense of the Purchaser unless the Purchaser is entitled to indemnification
therefor under the provisions of Article 9, in order to permit the Purchaser to
preserve and assert any such protection or privilege included in the Purchased
Assets.


Section 8.8     Confidential Information, Noncompetition, Nonsolicitation and
Nondisparagement.


(a)          Each Shareholder acknowledges that such Shareholder has occupied a
position of trust and confidence with the Seller prior to the date hereof and
has had access to and has become familiar with the Confidential Information.


(b)          The Seller and each Shareholder acknowledges that (i) the business
of the Seller relating to the use and operation of the Purchased Assets prior to
Closing is international in scope; (ii) the Seller’s products and services
related to such business are marketed throughout the world; (iii) the Seller’s
business prior to Closing competes with other businesses that are or could be
located in any part of the world; (iv) the Purchaser has required that the
Seller and each Shareholder make the covenants set forth in Sections 8.8(c) and
8.8(d) of this Agreement as a condition to the Purchaser’s purchase of the
Purchased Assets; (v) the provisions of Sections 8.8(c) and 8.8(d) of this
Agreement are reasonable and necessary to protect and preserve the Purchaser’s
interests in and right to the use and operation of the Purchased Assets from and
after Closing; and (vi) the Purchaser might be irreparably damaged if the Seller
or any Shareholder were to breach the covenants set forth in Sections 8.8(c) and
8.8(d) of this Agreement.

 
49

--------------------------------------------------------------------------------

 

(c)          The Seller acknowledges and agrees that the protection of the
Confidential Information is necessary to protect and preserve the value of the
Purchased Assets. Therefore, the Seller  agrees not to disclose to any
unauthorized Persons or use for its own account or for the benefit of any third
party any Confidential Information, whether or not such information is embodied
in writing or other physical form, without the Purchaser’s written consent,
unless and to the extent that the Confidential Information is or becomes
generally known to and available for use by the public other than as a result of
the Seller’s or any Shareholder’s fault or the fault of any other Person bound
by a duty of confidentiality to the Purchaser or the Seller. The Seller and each
Shareholder agrees to deliver to the Purchaser at the time of execution of this
Agreement, and at any other time the Purchaser may request, all documents,
memoranda, notes, plans, records, reports and other documentation, models,
components, devices or computer software, whether embodied in a disk or in other
form (and all copies of all of the foregoing), that contain Confidential
Information and any other Confidential Information that such Shareholder may
then possess or have under his or its control. Each Shareholder, solely on
behalf of himself, acknowledges and agrees that the protection of the
Confidential Information is necessary to protect and preserve the value of the
Purchased Assets. Therefore, such Shareholder agrees not to disclose to any
unauthorized Persons or use for his, her or its own account or for the benefit
of any third party any Confidential Information, whether or not such information
is embodied in writing or other physical form or is retained in the memory of
such Shareholder, without the Purchaser’s written consent, unless and to the
extent that the Confidential Information is or becomes generally known to and
available for use by the public other than as a result of the Seller’s or
such  Shareholder’s fault or the fault of any other Person bound by a duty of
confidentiality to the Purchaser or the Seller.


(d)          As an inducement for the Purchaser to enter into this Agreement,
for a period of  five years after the Closing (the “Restrictive Period”)


(i)          The Seller will not, and will cause its respective Affiliates not
to, directly or indirectly, engage in any business anywhere in the world that
develops, manufactures, produces, markets, sells or distributes any products or
provides any services of the kind developed, under development, manufactured,
produced, marketed, sold, distributed or provided by the Seller, or own an
interest in, manage, operate, join, control, lend money or render financial or
other assistance to or participate in or be connected with, as a partner,
stockholder, consultant, employee or otherwise, any Person that is engaged or
planning to become engaged in the business of developing, manufacturing,
producing, marketing, selling or distributing any products or providing any
services of the kind developed, under development, manufactured, produced,
marketed, sold, distributed or provided by the Seller. Each Shareholder, solely
on behalf of himself, acknowledges and agrees not to, directly or indirectly,
engage in any business anywhere in the world that develops, manufactures,
produces, markets, sells or distributes any products or provides any services of
the kind developed, under development, manufactured, produced, marketed, sold,
distributed or provided by the Seller, or own an interest in, manage, operate,
join, control, lend money or render financial or other assistance to or
participate in or be connected with, as a partner, stockholder, consultant,
employee or otherwise, any Person that is engaged or planning to become engaged
in the business of developing, manufacturing, producing, marketing, selling or
distributing any products or providing any services of the kind developed, under
development, manufactured, produced, marketed, sold, distributed or provided by
the Seller; provided, however, that, for the purposes of this Section 8.8(d),
ownership of securities having no more than 3% of the outstanding voting power
of any Person which is listed on any national securities exchange will not be
deemed to be in violation of this Section 8.8(d) as long as the Person owning
such securities has no other connection or relationship with the issuer of such
securities.  

 
50

--------------------------------------------------------------------------------

 

(ii)          The Seller will not, and will cause its respective Affiliates not
to, directly or indirectly, (a) induce or attempt to induce any employee of the
Seller who becomes an employee of the Purchaser in connection with the purchase
of the Purchased Assets to leave the employ of the Purchaser; (b) in any way
interfere with the relationship between the Purchaser and any such employee of
the Purchaser; (c) employ or otherwise engage as an employee, independent
contractor or otherwise any such employee of the Purchaser; or (d) induce or
attempt to induce any customer, supplier, licensee or other Person to cease
doing business with the Purchaser or in any way interfere with the relationship
between any such customer, supplier, licensee or other business entity and the
Purchaser. Each Shareholder, solely on behalf of himself, agrees that he will
not directly or indirectly, (a) induce or attempt to induce any employee of the
Seller who becomes an employee of the Purchaser in connection with the purchase
of the Purchased Assets to leave the employ of the Purchaser; (b) in any way
interfere with the relationship between the Purchaser and any such employee of
the Purchaser; (c) employ or otherwise engage as an employee, independent
contractor or otherwise any such employee of the Purchaser; or (d) induce or
attempt to induce any customer, supplier, licensee or other Person to cease
doing business with the Purchaser or in any way interfere with the relationship
between any such customer, supplier, licensee or other business entity and the
Purchaser.


(e)          In the event of a breach by the Seller or any Shareholder of any
covenant set forth in this Section 8.8, the term of such covenant will be
extended, solely with respect to the breaching Party, by the period of the
duration of such breach.


(f)          The Seller will not, for a period of five (5) years after the
Closing, disparage the Purchaser, the Purchased Assets, the business formerly
conducted by the Seller, the business conducted by the Purchaser using the
Purchased Assets or any shareholder, director, officer, employee or agent of the
Purchaser. Each Shareholder, solely on behalf of himself, agrees that he will
not for a period of five years after the Closing, disparage the Purchaser, the
Purchased Assets, the business formerly conducted by the Seller, the business
conducted by the Purchaser using the Purchased Assets or any shareholder,
director, officer, employee or agent of the Purchaser.


(g)          Each Shareholder agrees, solely on behalf of himself, that he will,
for a period of five (5) years after the Closing, within ten days after
accepting any employment, consulting engagement, engagement as an independent
contractor, partnership or other association, advise the Purchaser of the
identity of the new employer, client, partner or other Person with whom such
Shareholder has become associated. The Purchaser may serve notice upon such
Person that such Shareholder is bound by this Agreement and furnish such Person
with a copy of this Agreement or relevant portions thereof.

 
51

--------------------------------------------------------------------------------

 

(h)          If a final judgment of a court or tribunal of competent
jurisdiction determines that any term or provision contained in Section 8.8(a)
through (g) is invalid or unenforceable, then the parties agree that the court
or tribunal will have the power to reduce the scope, duration or geographic area
of the term or provision, to delete specific words or phrases or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. This Section 8.8 will be enforceable
as so modified after the expiration of the time within which the judgment may be
appealed.


(i)          It is the intention of the parties that each Shareholder shall only
be liable for a breach of this Section 8.8 by such Shareholder himself, and
shall not be liable for any such breach by any other Shareholder.


Section 8.9     Use of Name.  From and after the Closing, the Seller will not,
and will cause its Affiliates not to, directly or indirectly, use or do
business, or assist any third party in using or doing business under the name
“ACT,” “Advanced Combustion Technology” or by another name similar to such names
and marks, except as necessary to effect the change of the Seller’s name or to
evidence that such change has occurred, or in connection with the filing of Tax
Returns or for such other non-commercial uses as may be required by
Law.  Promptly after the Closing, the Seller will file all documents with the
appropriate Governmental Authorities in the state of its incorporation and any
other jurisdictions in which it is qualified or licensed to do business, to
change the name of the Seller to a name that it not the same or confusingly
similar to its name used prior to the Closing.


Section 8.10     Refunds and Remittances.  If the Seller (or any of its
Affiliates), on the one hand, or the Purchaser, on the other hand, after the
Closing Date receives any funds properly belonging to the other party in
accordance with the terms of this Agreement, the receiving party will promptly
so advise such other party, will segregate and hold such funds in trust for the
benefit of such other party and will promptly deliver such funds, together with
any interest earned thereon, to an account or accounts designated in writing by
such other party.


Section 8.11     Access to Records.  After the Closing, the Purchaser will
retain for a period of four years or such longer period as is consistent with
the Purchaser’s record retention policies and practices those records included
in the Purchased Assets delivered to the Purchaser.  The Purchaser also will
provide the Seller and its employees, agents, consultants and other advisors and
representatives reasonable access thereto (and the ability to make copies
thereof), during normal business hours and on at least three business days’
prior written notice, to enable them to prepare financial statements or Tax
Returns or deal with Tax audits or for any other reasonable business purpose
specified by the Seller in such notice.  After the Closing, the Seller will, and
will cause each of its Affiliates and its and its Affiliates’ respective
employees, agents, consultants and other advisors and representatives to,
provide the Purchaser and its employees, agents, consultants and other advisors
and representatives reasonable access to records that are or that relate to
Excluded Assets, during normal business hours and on at least three business
days’ prior written notice, for any reasonable business purpose specified by the
Purchaser in such notice.

 
52

--------------------------------------------------------------------------------

 

Section 8.12     Further Assurances.  Subject to the other express provisions of
this Agreement, the parties will cooperate reasonably with each other and with
their respective representatives in connection with any steps required to be
taken as part of their respective obligations under this Agreement, and the
parties agree (a) to furnish, or cause to be furnished, upon request to each
other such further information, (b) to execute and deliver, or cause to be
executed and delivered, to each other such other documents and (c) to do, or
cause to be done, such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the transactions contemplated by this Agreement.  Without limitation of the
foregoing, in the event that, following the Closing, the Parties discover that
any Contract of the Seller was not assumed by the Purchaser under Section 2.1(e)
nor included in the Excluded Assets under Section 2.2(e), the Purchaser shall
have the option, in its sole discretion, to include such Contract in the
Purchased Assets and require the Seller to assign and transfer such Contract to
the Purchaser in the manner contemplated by Section 2.13 hereof.


Section 8.13     Employees and Employee Benefits.


(a)          The Seller will use all commercially reasonable efforts to cause
its employees to make available their employment services to the Purchaser.
Except for the Shareholders, the Purchaser is not obligated to hire any employee
of the Seller but may interview and make offers of employment to any, some, or
all of the Seller’s employees.  Subject to applicable Law, the Purchaser will
have reasonable access to the facilities and personnel records (including
performance appraisals, disciplinary actions, grievances and medical records) of
the Seller for the purpose of preparing for and conducting employment interviews
with any or all of the Seller’s employees and will conduct the interviews as
expeditiously as possible prior to the Closing Date.  Access will be provided by
the Seller upon reasonable prior notice during normal business hours.  The
Purchaser will promptly provide the Seller with a list of the Seller’s employees
to whom the Purchaser has made an offer of employment that has been accepted to
be effective on the Closing Date (collectively, the “Hired Employees”).  The
term “Hired Employees” shall not be deemed to mean or include the Shareholders.
Prior to the Closing, the Seller will provide the Purchaser with completed I-9
forms and attachments with respect to all Hired Employees, except for such
employees as the Seller will certify in writing to the Purchaser are exempt from
such requirement.  Effective immediately before the Closing, the Seller will
terminate the employment of all of the Hired Employees.


(b)          The Purchaser will set its own initial terms and conditions of
employment for the Hired Employees and others it may hire, including work rules,
benefits and salary and wage structure, all as permitted by applicable Law.  The
Purchaser is not obligated to assume any collective bargaining agreements under
this Agreement.  The Seller will be solely liable for any severance payment
required to be made to its employees as a result of the transactions
contemplated by this Agreement.

 
53

--------------------------------------------------------------------------------

 

(c)          Except for the Employment Agreements, it is understood and agreed
that (i) the Purchaser’s expressed intention to extend offers of employment as
set forth in this Section will not constitute a Contract (express or implied) on
the part of the Purchaser to a post-Closing employment relationship of any fixed
term or duration or upon any terms or conditions other than those that the
Purchaser may establish pursuant to individual offers of employment and (ii)
employment offered by the Purchaser is “at will” and may be terminated by the
Purchaser or by an employee at any time for any reason (subject to any written
commitments to the contrary made by the Purchaser or an employee and applicable
Laws governing employment).  Nothing in this Agreement will be deemed to prevent
or restrict in any way the right of the Purchaser to terminate, reassign,
promote or demote any of the Hired Employees after the Closing, or to change
adversely or favorably the title, powers, duties, responsibilities, functions,
locations, salaries, other compensation or terms or conditions of employment of
such employees.


(d)          From and after the Closing the Seller will remain solely
responsible for all Liabilities to or in respect of its employees and former
employees, including Hired Employees, and beneficiaries and dependents of any
such employee or former employee, relating to or arising in connection with or
as a result of (i) the employment of any such employee or former employee or the
actual or constructive termination of employment of any such employee or former
employee by Seller (including in connection with the consummation of the
transactions contemplated by this Agreement and including the payment of any
termination or severance payments and the provision of health plan continuation
coverage in accordance with the continuation coverage requirements of Sections
601 et seq. of ERISA and Section 4980B of the Code (“COBRA”)), (ii) the
participation in or accrual of benefits or compensation under, or the failure to
participate in or to accrue compensation or benefits under, any Seller Plan or
other employee or retiree benefit or compensation plan, program, practice,
policy or other Contract of the Seller, or (iii) accrued but unpaid salaries,
wages, bonuses, incentive compensation, vacation or sick pay or other
compensation or payroll items (including deferred compensation) arising in
connection with the employment of such employee by the Seller.  In addition,
from and after the Closing, the Seller will remain solely responsible for all
Liabilities to or in respect of the Hired Employees and their beneficiaries or
dependents relating to or arising in connection with any claims, whether such
claims are asserted before, on or after the Closing Date, for life, disability,
accidental death or dismemberment, supplemental unemployment compensation,
medical, dental, hospitalization, other health or other welfare or fringe
benefits or expense reimbursements which claims relate to or are based upon an
occurrence before the Closing Date (including claims for continuing treatment in
respect of any illness, accident, disability, condition or confinement which
occurs or commences on or before the Closing Date).


(e)          All Hired Employees who are participants in the Seller Plans that
are pension plans as defined in Section 3(2) of ERISA will retain their accrued
benefits under such Seller Plans as of the Closing Date.  The Seller (or the
applicable Seller Plan) will retain sole liability for the payment of such
benefits as and when such Hired Employees become eligible for them under such
Seller Plans.  The Seller will cause the Hired Employees to be fully and
immediately vested in their accrued benefits under each such


(f)          Commencing January 1, 2009, all Hired Employees that remain
employed by the Purchaser shall be eligible, in the discretion of the
Compensation Committee of the Board of Directors of the Purchaser, to receive
awards of non-qualified stock options under the Purchaser’s equity-based
employee compensation plan.

 
54

--------------------------------------------------------------------------------

 

(g)          Commencing January 1, 2009, all Hired Employees that remain
employed by the Purchaser (other than Shareholders) will be eligible to
participate in the Purchaser’s annual corporate incentive plan.  Beginning
January 1, 2012, if any Shareholder remains employed with the Purchaser, such
Shareholder will be eligible to be included in the Purchaser’s then current
annual corporate incentive plan in accordance with the terms of such plan.


ARTICLE 9
INDEMNIFICATION


Section 9.1     Indemnification by the Seller and each Shareholder. Subject to
the limitations expressly set forth in Section 9.6, the Seller and each
Shareholder,  jointly and severally, will indemnify and hold harmless the
Purchaser and its directors, officers, and employees (but only in their
capacities as such), (collectively, the “Purchaser Indemnified Parties”) from
and against, and will pay to the Purchaser Indemnified Parties the monetary
value of, any and all Losses incurred or suffered by the Purchaser Indemnified
Parties directly or indirectly arising out of, relating to or resulting from any
of the following:


(a)          any inaccuracy in or breach of any representation or warranty or
other statement of the Seller or any Shareholder contained in this Agreement,
the Seller Disclosure Schedule, any Ancillary Agreement or in any certificate,
instrument or other document delivered by or on behalf of the Seller or any
Shareholder pursuant to this Agreement or any Ancillary Agreement;


(b)          any nonfulfillment, nonperformance or other breach of any covenant
or agreement of the Seller or any Shareholder contained in this Agreement, the
Seller Disclosure Schedule, any Ancillary Agreement or in any certificate,
instrument or other document delivered by or on behalf of the Seller or any
Shareholder pursuant to this Agreement or any Ancillary Agreement;


(c)          any Excluded Liability and any other Liability arising out of the
ownership or operation of the Purchased Assets before the Closing that is not an
Assumed Liability;


(d)          notwithstanding any provision of this Agreement to the contrary or
any disclosure included in Seller Disclosure Schedule, any Third Party Claim
made within thirty-nine (39) months of the Closing Date that alleges the patents
included in the Purchased Intellectual Property infringe the intellectual
property of another Person (but not any Loss suffered directly by the Purchaser
on account thereof independent of such Third Party Claim); and


(e)          any Proceedings, demands or assessments incidental to any of the
matters set forth in clauses (a) through (d) above.


For purposes of this Section 9.1, any inaccuracy in, or breach of any
representation or warranty or other statement, or nonfulfillment, nonperformance
or other breach of any covenant or agreement by the Seller or any Shareholder,
and the amount of any Losses associated therewith, will be determined without
regard for any materiality, “Material Adverse Effect” or similar
qualification.  Notwithstanding anything to the contrary set forth above, no
Shareholder shall be liable under Section 9.1(b) above in respect of any
representation, warranty, statement, covenant or agreement contained in Section
8.8 hereof that is expressly made, or agreed to, by a Shareholder, solely on his
own behalf, other that such Shareholder.

 
55

--------------------------------------------------------------------------------

 
For purposes of this Article 9, all Losses shall be computed net of any
insurance proceeds received by Purchaser with respect thereto that reduces the
Losses that would otherwise be sustained; provided, however, that in all cases,
the timing of the receipt or realization of insurance proceeds shall be taken
into account in determining the amount of reduction of Losses.


Section 9.2       Indemnification by the Purchaser.  Subject to the limitations
expressly set forth in Section 9.6, the Purchaser will indemnify and hold
harmless the Seller and each Shareholder (collectively, the “Seller Indemnified
Parties”) from and against, and will pay to the Seller Indemnified Parties the
monetary value of, any and all Losses incurred or suffered by the Seller
Indemnified Parties directly or indirectly arising out of, relating to or
resulting from any of the following:


(a)       any inaccuracy in or breach of any representation or warranty or other
statement of the Purchaser contained in this Agreement, the Purchaser Disclosure
Schedule, any Ancillary Agreement or in any certificate, instrument or other
document delivered by the Purchaser pursuant to this Agreement or any Ancillary
Agreement;


(b)       any nonfulfillment, nonperformance or other breach of any covenant or
agreement of the Purchaser contained in this Agreement, the Purchaser Disclosure
Schedule, any Ancillary Agreement or in any certificate, instrument or other
document delivered by the Purchaser pursuant to this Agreement or any Ancillary
Agreement;


(c)       any of the Assumed Liabilities and any other Liability arising out of
the ownership or operation of the Purchased Assets after the Closing (except to
the extent such Liability constitutes an Excluded Liability); and


(d)       any Proceedings, demands or assessments incidental to any of the
matters set forth in clauses (a) through (c) above.


For purposes of this Section 9.2, any inaccuracy in, or breach of any
representation or warranty or other statement, or nonfulfillment, nonperformance
or other breach of any covenant or agreement by the Purchaser, and the amount of
any Losses associated therewith, will be determined without regard for any
materiality, Material Adverse Effect or similar qualification.


Section 9.3       Claim Procedure.


(a)       A party that seeks indemnity under this Article 9 (an “Indemnified
Party”) will give written notice (a “Claim Notice”) to the party from whom
indemnification is sought (an “Indemnifying Party”) containing (i) a description
and, if known, the estimated amount of any Losses incurred or reasonably
expected to be incurred by the Indemnified Party, (ii) a reasonable explanation
of the basis for the Claim Notice to the extent of the facts then known by the
Indemnified Party and (iii) a demand for payment of those Losses.

 
56

--------------------------------------------------------------------------------

 


(b)       Within 30 days after delivery of a Claim Notice, the Indemnifying
Party will deliver to the Indemnified Party a written response in which the
Indemnifying Party will either:


(i)      agree that the Indemnified Party is entitled to receive all of the
Losses at issue in the Claim Notice; or


(ii)     dispute the Indemnified Party’s entitlement to indemnification by
delivering to the Indemnified Party a written notice (an “Objection Notice”)
setting forth in reasonable detail each disputed item, the basis for each such
disputed item and certifying that all such disputed items are being disputed in
good faith.


(c)       If the Indemnifying Party fails to take either of the foregoing
actions within 30 days after delivery of the Claim Notice, then the Indemnifying
Party will be deemed to have irrevocably accepted the Claim Notice and the
Indemnifying Party will be deemed to have irrevocably agreed to pay the Losses
at issue in the Claim Notice.


(d)       If the Indemnifying Party delivers an Objection Notice to the
Indemnified Party within 30 days after delivery of the Claim Notice, then the
dispute may be resolved by any legally available means consistent with the
provisions of Section 10.12.


(e)       Any indemnification of the Purchaser Indemnified Parties pursuant to
this Article 9 will be effected by wire transfer of immediately available funds
from the Seller or the Shareholders to an account designated by the Purchaser,
and any indemnification of the Seller Indemnified Parties pursuant to this
Article 9 will be effected by wire transfer of immediately available funds to an
account designated by the Selling Parties’ Representative.  


(f)        The foregoing indemnification payments will be made within five
business days after the date on which (i) the amount of such payments are
determined by mutual agreement of the parties, (ii) the amount of such payments
are determined pursuant to Section 9.3(c) if an Objection Notice has not been
timely delivered in accordance with Section 9.3(b) or (iii) both such amount and
the Indemnifying Party’s obligation to pay such amount have been finally
determined by a final Judgment of a court having jurisdiction over such
proceeding as permitted by Section 10.12 if an Objection Notice has been timely
delivered in accordance with Section 9.3(b).


(g)       For purposes of  Section 9.3 and Section 9.4, (i) if the Seller or the
Shareholders comprise the Indemnifying Party, any references to the Indemnifying
Party (except provisions relating to an obligation to make or a right to receive
any payments) will be deemed to refer to the Selling Parties’ Representative and
(ii) if the Seller or the Shareholders comprises the Indemnified Party, any
references to the Indemnified Party (except provisions relating to an obligation
to make or a right to receive any payments) will be deemed to refer to the
Selling Parties’ Representative.

 
57

--------------------------------------------------------------------------------

 

Section 9.4       Third Party Claims.


(a)        Without limiting the general application of the other provisions of
this Agreement (including the Purchaser’s indemnification rights under Section
9.1(d) hereof), if another Person not a party to this Agreement alleges facts
that, if true, would mean that a party has breached its representations and
warranties in this Agreement, the party for whose benefit the representations
and warranties are made will be entitled to indemnity for those allegations and
demands and related Losses under and pursuant to this Article 9.  If the
Indemnified Party seeks indemnity under this Article 9 in respect of, arising
out of or involving a claim or demand, whether or not involving a Proceeding, by
another Person not a party to this Agreement (a “Third Party Claim”), then the
Indemnified Party will include in the Claim Notice (i) notice of the
commencement or threat of any Proceeding relating to such Third Party Claim
within 30 days after the Indemnified Party has received written notice of the
commencement of the Third Party Claim and (ii) the facts constituting the basis
for such Third Party Claim and the amount of the damages claimed by the other
Person, in each case to the extent known to the Indemnified
Party.  Notwithstanding the foregoing, no delay or deficiency on the part of the
Indemnified Party in so notifying the Indemnifying Party will relieve the
Indemnifying Party of any Liability or obligation under this Agreement except to
the extent the Indemnifying Party has suffered actual Losses directly caused by
the delay or other deficiency.


(b)       Within 30 days after the Indemnified Party’s delivery of a Claim
Notice under this Section 9.4, the Indemnifying Party may assume control of the
defense of such Third Party Claim by giving to the Indemnified Party written
notice of the intention to assume such defense, but if and only if the
Indemnifying Party further:


(i)      acknowledges in writing to the Indemnified Party that any Losses that
may be assessed in connection with the Third Party Claim constitute Losses for
which the Indemnified Party will be indemnified pursuant to this Article 9
without contest or objection and that the Indemnifying Party will advance all
expenses and costs of defense; and


(ii)     retains counsel for the defense of the Third Party Claim reasonably
satisfactory to the Indemnified Party and furnishes to the Indemnified Party
evidence satisfactory to the Indemnified Party that the Indemnifying Party has
and will have sufficient financial resources to fund on a current basis the cost
of such defense and pay all Losses that may arise under the Third Party Claim.


However, if the Seller or the Shareholders are the Indemnifying Party, in no
event may the Indemnifying Party assume, maintain control of, or participate in,
the defense of any Third Party Claim (A) involving criminal liability, (B) in
which any relief other than monetary damages is sought against the Indemnified
Party, (C) in which the outcome of any Judgment or settlement in the matter
could adversely affect the Indemnified Party’s Tax Liability or the ability of
the Indemnified Party to conduct its business (collectively, clauses (A) – (D),
the “Special Claims”) or (D) for which the Purchaser makes a claim pursuant to
Section 9.1(d) (clause (D), an “IP Claim”).  An Indemnifying Party will lose any
previously acquired right to control the defense of any Third Party Claim if for
any reason the Indemnifying Party ceases to actively, competently and diligently
conduct the defense.

 
58

--------------------------------------------------------------------------------

 


(c)       If the Indemnifying Party does not, or is not able to, assume or
maintain control of the defense of a Third Party Claim in compliance with
Section 9.4(b), the Indemnified Party will have the right to control the defense
of the Third Party Claim.  If the Indemnified Party controls the defense of the
Third Party Claim, the Indemnifying Party agrees to pay to the Indemnified Party
promptly upon demand from time to time all reasonable attorneys’ fees and other
costs and expenses of defending the Third Party Claim.  To the extent that the
Third Party Claim does not constitute a Special Claim, the party not controlling
the defense (the “Noncontrolling Party”) may participate therein at its own
expense.  However, if the Indemnifying Party assumes control of such defense as
permitted above and the Indemnified Party reasonably concludes that the
Indemnifying Party and the Indemnified Party have conflicting interests or
different defenses available with respect to the Third Party Claim, then the
reasonable fees and expenses of counsel to the Indemnified Party will be
considered and included as “Losses” for purposes of this Agreement.  The party
controlling the defense (the “Controlling Party”) will reasonably advise the
Noncontrolling Party of the status of the Third Party Claim and the defense
thereof and, with respect to any Third Party Claim that does not relate to a
Special Claim, the Controlling Party will consider in good faith recommendations
made by the Noncontrolling Party.  The Noncontrolling Party will furnish the
Controlling Party with such information as it may have with respect to such
Third Party Claim and related Proceedings (including copies of any summons,
complaint or other pleading which may have been served on such party and any
written claim, demand, invoice, billing or other document evidencing or
asserting the same) and will otherwise cooperate with and assist in the defense
of the Third Party Claim.


(d)       If the Indemnified Party is controlling the defense of a Third Party
Claim, the Indemnified Party has the right to agree in good faith to any
compromise or settlement of, or the entry of any Judgment arising from, the
Third Party Claim without prior notice to or consent of the Indemnifying Party;
provided, however, that with respect to any IP Claim, Seller will not be bound
by any such compromise, settlement or Judgment without its prior written
consent.  All amounts paid or payable under such settlement or Judgment are
Losses that the Indemnifying Party owes to the Indemnified Party under this
Article 9.  The Indemnifying Party will not agree to any compromise or
settlement of, or the entry of any Judgment arising from, the Third Party Claim
without the prior written consent of the Indemnified Party, which consent the
Indemnified Party will not unreasonably withhold or delay.  The Indemnified
Party will have no Liability with respect to any compromise or settlement of, or
the entry of any Judgment arising from, any Third Party Claim effected without
its consent.


(e)       Notwithstanding the other provisions of this Article 9, if a Person
not a party to this Agreement asserts that a Purchaser Indemnified Party is
liable to such Person for a monetary or other obligation which individually may
constitute or result in Losses not to exceed $100,000 for which the Purchaser
Indemnified Party may be entitled to indemnification pursuant to this Article 9,
and the Purchaser Indemnified Party reasonably determines that it has a business
reason to fulfill such obligation, then (i) the Purchaser Indemnified Party will
be entitled to satisfy such obligation, without prior notice to or consent from
the Indemnifying Party, (ii) the Purchaser Indemnified Party may subsequently
make a claim for indemnification in accordance with the provisions of this
Article 9 and (iii) the Purchaser Indemnified Party will be reimbursed, in
accordance with the provisions of this Article 9, for any such Losses for which
it is entitled to indemnification pursuant to this Article 9, subject to the
right of the Indemnifying Party to dispute the Purchaser Indemnified Party’s
entitlement to indemnification, or the amount for which it is entitled to
indemnification, under the provisions of this Article 9.

 
59

--------------------------------------------------------------------------------

 


(f)        Notwithstanding the provisions of Section 10.12, the Seller and the
Shareholders consent to the non-exclusive jurisdiction of any court in which a
Proceeding is brought by another Person against any Purchaser Indemnified Party
for purposes of any claim that a Purchaser Indemnified Party may have under this
Agreement with respect to the Proceeding or the matters alleged therein.  The
Seller and the Shareholders agree that process may be served on them with
respect to such a claim anywhere in the world.


Section 9.5       Survival of Representations and Warranties. 


(a)       All representations and warranties contained in this Agreement, the
Seller Disclosure Schedule, the Purchaser Disclosure Schedule, any Ancillary
Agreement or in any certificate, instrument or other document delivered pursuant
to this Agreement will survive the Closing for a period of thirty-nine (39)
months  from the Closing Date; provided, however, that (i) the representations
and warranties set forth in Sections 3.15 (Tax Matters), 3.16 (Employee Benefit
Matters) and 3.18 (Environmental Matters) will survive until 180 days following
the expiration of the statute of limitations applicable to the underlying
matters covered by such provisions; and (ii) the representations and warranties
set forth in Sections 3.2 (Authority and Enforceability), 3.3 (No Conflict), 3.4
(Capitalization and Ownership) and 3.28 (Brokers or Finders) will survive
indefinitely.


(b)       All claims for indemnification under Section 9.1(a) or Section 9.2(a)
must be asserted prior to the expiration of the applicable survival period set
forth in Section 9.5(a); provided, however, that if an Indemnified Party
delivers to an Indemnifying Party, before expiration of the applicable survival
period of a representation or warranty as set forth in Section 9.5(a), either a
Claim Notice based upon a breach of any such representation or warranty, or a
notice that, as a result of a claim or demand made by a Person not a party to
this Agreement, the Indemnified Party reasonably expects to incur Losses, then
the applicable representation or warranty will survive until, but only for
purposes of, the resolution of the matter covered by such notice.  If the claim
with respect to which such notice has been given is definitively withdrawn or
resolved in favor of the Indemnified Party, the Indemnified Party will promptly
so notify the Indemnifying Party.


Section 9.6       Limitations on Liability.


(a)       Neither the Seller or the Shareholders, on the one hand, nor the
Purchaser, on the other hand, is liable under this Article 9 unless and until
the aggregate Losses for which they or it, respectively, would otherwise be
liable under this Agreement exceed $100,000 (at which point the Seller and the
Shareholders or the Purchaser, as applicable, are liable for the aggregate
Losses and not just amounts in excess of that sum); provided, however, that the
foregoing limitation does not apply to the following:  


(i)      claims with respect to any amounts owed to the Purchaser or the Seller
in connection with the adjustments contemplated by Section 2.7;

 
60

--------------------------------------------------------------------------------

 


(ii)     claims under Section 9.1(a) relating to a breach of the representations
and warranties set forth in Sections 3.1 (Organization and Good Standing), 3.2
(Authority and Enforceability), 3.4 (Capitalization and Ownership), 3.15 (Tax
Matters) or 3.28 (Brokers or Finders), or any breach of any of the Seller’s and
the Shareholders’ other representations and warranties of which the Seller had
Knowledge on or before the Closing Date (and Section 9.1(e) relating to any of
the foregoing);  


(iii)    claims under Sections 9.1(b), (c) or (d)  (or Section 9.1(e) relating
to any of the foregoing);


(iv)    claims under Section 9.2(b) or (c) (or Section 9.2(d) relating to any of
the foregoing); and


(v)     claims with respect to any amounts owed to the Seller, or its assigns,
in connection with any Annual Earn-out Payment.


(b)       In no event will the Seller’s and the Shareholder’s aggregate
Liability under this Agreement exceed the greater of (i) $5,000,000 or (ii) the
aggregate amount of the Annual Earn-out Payments; provided, however, that the
foregoing limitations do not apply to the following:


(i)      claims with respect to any amounts owed to the Purchaser in connection
with the adjustments contemplated by Section 2.7;


(ii)     claims under Section 9.1(a) relating to a breach of the representations
and warranties set forth in Sections 3.1 (Organization and Good Standing), 3.2
(Authority and Enforceability), 3.4 (Capitalization and Ownership), 3.15 (Tax
Matters) or 3.28 (Brokers or Finders); and


(iii)    claims under Sections 9.1(b), (c) or (d) (or Section 9.1(e) relating to
any of the foregoing).


(c)       In no event will the Purchaser’s Liability under this Agreement, after
the Closing and the payment of the Initial Purchase Price, exceed the greater of
(i) $5,000,000 or (ii) the aggregate amount of the Annual Earn-out Payments;
provided, however, that the foregoing limitations do not apply to the following:


(i)      claims with respect to any amounts owed to the Seller in connection
with the adjustments contemplated by Section 2.7;


(ii)     claims under Section 9.2(a) relating to a breach of the representations
and warranties set forth in Sections 4.1 (Organization and Good Standing), or
4.2 (Authority and Enforceability); and


(iii)    claims under Sections 9.2(b) or (c) (or Section 9.2(d) relating to any
of the foregoing), including claims in respect of the Earn-out payable
hereunder.

 
61

--------------------------------------------------------------------------------

 
 
(d)       Nothing in this Agreement will limit the Liability of a party to the
other party for fraud or willful misconduct.


Section 9.7       Exercise of Remedies by Purchaser Indemnified Parties other
than the Purchaser.  No Purchaser Indemnified Party (other than the Purchaser or
any successor or assignee of the Purchaser) is entitled to assert any
indemnification claim or exercise any other remedy under this Agreement unless
the Purchaser (or any successor or assignee of the Purchaser) consents to the
assertion of the indemnification claim or the exercise of such other remedy.


Section 9.8      Exclusive Remedy.Notwithstanding anything contained in this
Agreement to the contrary, the parties acknowledge and agree that, except for
claims of fraud or willful misconduct, the indemnities set forth in this Article
9 will be the sole and exclusive remedy of Purchaser for any breach, default,
inaccuracy or failure of any of the warranties, representations, conditions,
covenants or agreements by the Seller or the Shareholders contained in this
Agreement and/or in any certificate, document, writing or instrument delivered
by the Seller or the Shareholders pursuant to this Agreement, whether for Losses
or other legal or equitable relief and whether based upon contract, tort or upon
any other theory of law and, with respect to indemnification, where applicable,
be subject to the limitations and procedures contained in this Article 9.


ARTICLE 10
GENERAL PROVISIONS


Section 10.1     Selling Parties’ Representative.


(a)       By virtue of their execution of this Agreement, each of the Seller and
each Shareholder designates and appoints Peter D. Marx (the “Selling Parties’
Representative”) as its agent and attorney-in-fact with full power and authority
to act for and on behalf of each of them to give and receive notices and
communications, to accept service of process on behalf of each of them pursuant
to Section 9.4(f) and Section 10.12, to agree to, negotiate, enter into
settlements and compromises of, and comply with Judgments of courts or other
Governmental Authorities and awards of arbitrators, with respect to, any claims
by any Purchaser Indemnified Party against the Seller or any Shareholder or by
the Seller or any Shareholder against any Purchaser Indemnified Party, or any
other dispute between any Purchaser Indemnified Party and the Seller or any
Shareholder, in each case relating to this Agreement or the transactions
contemplated by this Agreement and to take all actions that are either (i)
necessary or appropriate in the judgment of the Selling Parties’ Representative
for the accomplishment of the foregoing or (ii) specifically mandated by the
terms of this Agreement.  Notices or communications to or from the Selling
Parties’ Representative constitute notice to or from the Seller and each
Shareholder for all purposes under this Agreement.

 
62

--------------------------------------------------------------------------------

 
 
(b)       The Selling Parties’ Representative may delegate its authority as
Selling Parties’ Representative to any one of the Shareholders for a fixed or
indeterminate period of time upon not less than 10 business days’ prior written
notice to the Purchaser in accordance with Section 10.2.  In the event of the
death or incapacity of the Selling Parties’ Representative, a successor Selling
Parties’ Representative will be elected promptly by the Shareholders who as of
the Closing Date hold of record a majority of the shares of the Seller’s common
stock held by such Shareholders, and the Shareholders will so notify the
Purchaser.  Each successor Selling Parties’ Representative has all of the power,
authority, rights and privileges conferred by this Agreement upon the original
Selling Parties’ Representative, and the term “Selling Parties’ Representative”
as used in this Agreement includes any successor Selling Parties’
Representative.
 
(c)       A decision, act, instruction or Consent of the Selling Parties’
Representative constitutes a decision, act, instruction or Consent of the Seller
and all the Shareholders and is final, binding and conclusive upon the Seller
and the Shareholders, and the Purchaser and any Indemnified Party may rely upon
any such decision, act, instruction or Consent of the Selling Parties’
Representative as being the decision, act, instruction or Consent of the Seller
and the Shareholders.  The Purchaser is hereby relieved from any Liability to
any Person for any acts done or omissions by the Purchaser in accordance with
such decision, act, instruction or Consent of the Selling Parties’
Representative.  Without limiting the generality of the foregoing, the Purchaser
is entitled to rely, without inquiry, upon any document delivered by the Selling
Parties’ Representative as being genuine and correct and having been duly signed
or sent by the Selling Parties’ Representative.
 
(d)       This appointment and grant of power and authority by the Seller and
the Shareholders to the Selling Parties’ Representative pursuant to this Section
10.1 is coupled with an interest, is in consideration of the mutual covenants
made in this Agreement, is irrevocable and may not be terminated by the act of
the Seller or any Shareholder or by operation of Law, whether upon the death or
incapacity of any Shareholder, or by the occurrence of any other event.


Section 10.2     Notices.  All notices and other communications under this
Agreement must be in writing and are deemed duly delivered when (a) delivered if
delivered personally or by nationally recognized overnight courier service
(costs prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first business day following such transmission
if the date of transmission is not a business day) or (c) received or rejected
by the addressee, if sent by United States of America certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):


If to the Seller:


Advanced Combustion Technology, Inc.
1106 Hooksett Road
Hooksett, New Hampshire 03106


Attention: Peter D. Marx
Fax no.: (603) 627-9449

 
63

--------------------------------------------------------------------------------

 


with a mandatory copy (not constituting notice) to:


Berkowitz, Trager and Trager, LLC
8 Wright Street
Westport, Connecticut 06880


Attention: Paul Berg
Fax no: (203) 226-3801


If to the Purchaser:


Fuel Tech, Inc.
27601 Bella Vista Parkway
Warrenville, Illinois 60555


Attention: Legal Department
Fax no.: 630.845.4501


If to a Shareholder:


Peter D. Marx
11 Fieldstone Drive
Hooksett, New Hampshire 03106
Fax no.: (603) 218-6094


Robert W. Pickering
74 Oakmont Drive
Concord, New Hampshire
Fax no.: (603) 289-0882


Charles E. Trippel
16 Lewis Road
Marlborough, Connecticut 06447
Fax no.: (860) 371-2346


Section 10.3     Amendment.  This Agreement may not be amended, supplemented or
otherwise modified except in a written document signed by each party to be bound
by the amendment and that identifies itself as an amendment to this Agreement.
 
Section 10.4    Waiver and Remedies.  The parties may (a) extend the time for
performance of any of the obligations or other acts of any other party to this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party to this Agreement contained in this Agreement or in any
certificate, instrument or document delivered pursuant to this Agreement or (c)
waive compliance with any of the covenants, agreements or conditions for the
benefit of such party contained in this Agreement.  Any such extension or waiver
by any party to this Agreement will be valid only if set forth in a written
document signed on behalf of the party or parties against whom the waiver or
extension is to be effective.  Any such extension or waiver signed by the
Selling Parties’ Representative is binding upon and effective against the Seller
and each Shareholder regardless of whether or not the Seller or such Shareholder
has in fact signed the extension or waiver.  No extension or waiver will apply
to any time for performance, inaccuracy in any representation or warranty, or
noncompliance with any covenant, agreement or condition, as the case may be,
other than that which is specified in the written extension or waiver.  No
failure or delay by any party in exercising any right or remedy under this
Agreement or any of the documents delivered pursuant to this Agreement, and no
course of dealing between the parties, operates as a waiver of such right or
remedy, and no single or partial exercise of any such right or remedy precludes
any other or further exercise of such right or remedy or the exercise of any
other right or remedy.  Any enumeration of a party’s rights and remedies in this
Agreement is not intended to be exclusive, and a party’s rights and remedies are
intended to be cumulative to the extent permitted by law and include any rights
and remedies authorized in law or in equity.

 
64

--------------------------------------------------------------------------------

 


Section 10.5     Entire Agreement.   This Agreement (including the Schedules and
Exhibits hereto and the documents and instruments referred to in this Agreement
that are to be delivered at the Closing) constitutes the entire agreement among
the parties and supersedes any prior understandings, agreements or
representations by or among the parties, or any of them, written or oral, with
respect to the subject matter of this Agreement.


Section 10.6     Assignment and Successors and No Third Party Rights.  This
Agreement binds and benefits the parties and their respective heirs, executors,
administrators, successors and assigns.  Seller may not assign any of its rights
under this Agreement without the prior written consent of the Purchaser (which
consent may be withheld in the Purchaser’s sole and absolute discretion);
provided, however, that Seller may assign its rights under this Agreement to a
corporation or limited liability company formed in the United States provided
that such entity (a) is owned solely and exclusively by the Shareholders, and
(b) unconditionally and irrevocably assumes all of the Seller’s duties and
obligations under this Agreement and all Excluded Liabilities of the Seller
pursuant to a written assumption agreement in form and substance satisfactory to
the Purchaser.  Nothing expressed or referred to in this Agreement will be
construed to give any Person, other than the parties to this Agreement, any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement except such rights as may inure to
a successor or permitted assignee under this Section. 


Section 10.7     Severability.  If any provision of this Agreement is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement are not affected or impaired in any
way and the parties agree to negotiate in good faith to replace such invalid,
illegal and unenforceable provision with a valid, legal and enforceable
provision that achieves, to the greatest lawful extent under this Agreement, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision.


Section 10.8     Exhibits and Schedules.  The Exhibits and Schedules to this
Agreement are incorporated herein by reference and made a part of this
Agreement.  The Seller Disclosure Schedule and the Purchaser Disclosure Schedule
are arranged in sections and paragraphs corresponding to the numbered and
lettered sections and paragraphs of Article 3, Article 4 and Article 6, as
applicable.  Statements in one section of the Seller Disclosure Schedule may
specifically cross reference other applicable sections or parts of the Seller
Disclosure Schedule without repeating disclosure that applies to more than one
section. In addition, any matters disclosed in any section of this Agreement or
in any section of the Seller Disclosure Schedule shall be deemed to qualify
other sections of this Agreement or the Seller Disclosure Schedule only to the
extent it is reasonably clear that such disclosure applies.  The listing or
inclusion of a copy of a document or other item is not adequate to disclose an
exception to any representation or warranty in this Agreement unless the
representation or warranty relates to the existence of the document or item
itself.

 
65

--------------------------------------------------------------------------------

 


Section 10.9     Interpretation.  In the negotiation of this Agreement, each
party has received advice from its own attorney.  The language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and no provision of this Agreement will be interpreted for or against any party
because that party or its attorney drafted the provision.


Section 10.10   Governing Law.  Unless any Exhibit or Schedule specifies a
different choice of law, the internal laws of the State of Delaware (without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any other jurisdiction) govern all matters arising out of or relating to
this Agreement and its Exhibits and Schedules and all of the transactions it
contemplates, including its validity, interpretation, construction, performance
and enforcement and any disputes or controversies arising therefrom or related
thereto.  


Section 10.11   Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  The parties accordingly agree that, in addition to any other remedy
to which they are entitled at law or in equity, the parties are entitled to seek
injunctive relief to prevent breaches of this Agreement and otherwise to enforce
specifically the provisions of this Agreement.  Each party expressly waives any
requirement that any other party obtain any bond or provide any indemnity in
connection with any action seeking injunctive relief or specific enforcement of
the provisions of this Agreement.


Section 10.12   Jurisdiction and Service of Process. Each party hereto
irrevocably and unconditionally (a) agrees that any suit, action or other legal
proceeding arising out of this Agreement must be brought in the United States
District Court for the Northern District of Illinois or, if such court does not
have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in  DuPage  County, Illinois (b) consents to the jurisdiction of
any such court in any such suit, action or proceeding; and (c) waives any
objection which such party may have to the laying of venue of any such suit,
action or proceeding in any such court.


Section 10.13   Waiver of Jury Trial.  Each of the parties knowingly,
voluntarily and irrevocably waives, to the fullest extent permitted by law, all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the transactions contemplated by this Agreement or the actions of any party to
this Agreement in negotiation, administration, performance or enforcement of
this Agreement.

 
66

--------------------------------------------------------------------------------

 

Section 10.14  Expenses.  Except as otherwise provided in this Agreement, each
party will pay its respective direct and indirect expenses incurred by it in
connection with the preparation and negotiation of this Agreement and the
consummation of the transactions contemplated by this Agreement, including all
fees and expenses of its advisors and representatives.  If this Agreement is
terminated, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from any breach of this Agreement by another
party.


Section 10.15   Counterparts.  The parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
party that signed it, and all of which together constitute one agreement.  This
Agreement is effective upon delivery of one executed counterpart from each party
to the other parties.  The signatures of all parties need not appear on the same
counterpart.  The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party’s signature(s) is as
effective as signing and delivering the counterpart in person.


[Signature page follows.]

 
67

--------------------------------------------------------------------------------

 

The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.


FUEL TECH, INC.
   
By:
/s/ John F. Norris Jr.
 
John F. Norris Jr.
 
Chief Executive Officer
   
ADVANCED COMBUSTION
TECHNOLOGY, INC.
   
By:
/s/ Peter D. Marx
 
Peter D. Marx
 
President



/s/ Peter D. Marx
Peter D. Marx, in his individual capacity
 
/s/ Robert W. Pickering
Robert W. Pickering, in his individual capacity
 
/s/ Charles E. Trippel
Charles E. Trippel, in his individual capacity


 
68

--------------------------------------------------------------------------------

 


ACCEPTANCE AND AGREEMENT OF SELLING PARTIES’ REPRESENTATIVE
 
The undersigned, being the Selling Parties’ Representative appointed in Section
10.1 of the foregoing Agreement, agrees to serve as the Selling Parties’
Representative and to be bound by the terms of the Agreement pertaining to that
role.
 
Date: December 5, 2008


/s/ Peter D. Marx
Peter D. Marx


 
69

--------------------------------------------------------------------------------

 